Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 18,
2014, by and among dELiA*s, Inc., a Delaware corporation with headquarters
located at 50 West 23rd Street, New York, New York 10010 (the “Company”), and
each investor identified on the signature pages hereto (individually, an
“Investor” and collectively, the “Investors”).

BACKGROUND

A. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, that
number of shares of the Preferred Stock (as hereinafter defined) and that
aggregate principal amount of Notes (as hereinafter defined), set forth on such
Investor’s signature page to this Agreement. The Investors hereunder are
collectively subscribing for an aggregate of 199,834 shares of Preferred Stock
and an aggregate of $24,116,600 in principal amount of Notes for an aggregate
subscription amount equal to $44,100,000. The Notes may become convertible into
shares of the Preferred Stock of the Company.

C. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“8-K Filing” has the meaning set forth in Section 4.4.

“10% holder” has the meaning set forth in Section 4.14(a)(viii).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agent” has the meaning set forth in Section 3.1(k).

“Agreement” has the meaning set forth in the Preamble.

“AST” means American Stock Transfer & Trust Company.

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.



--------------------------------------------------------------------------------

“Buyout Transaction” has the meaning set forth in Section 4.12.

“Certificate of Designation” means the certificate of designation of the
Preferred Stock to be filed prior to the Closing by the Company with the
Secretary of State of the State of Delaware substantially in the form of Annex
B.

“Charter Amendment” has the meaning set forth in Section 4.5.

“Closing” means the closing of the purchase and sale of the Preferred Stock and
the Notes pursuant to Section 2.1.

“Closing Date” means the date of the closing of the purchase and sale of the
Preferred Stock and the Notes, subject to satisfaction (or, if applicable,
waiver) of the conditions to Closing specified herein.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Troutman Sanders LLP, counsel to the Company.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Conversion Price” has the meaning set forth in the Certificate of Designation.

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Conversion Shares” has the meaning set forth in the Certificate of Designation.

“Covering Shares” has the meaning set forth in Section 4.1(b).

“Credit Agreement” means that certain credit agreement, dated as of June 14,
2013, by, among others, the Company, certain wholly-owned subsidiaries of the
Company, and Salus, as amended and in effect from time to time.

“Deposit Account” means the deposit account of the Company established by the
Company for the purpose of holding the proceeds of the issuance of the Notes
during the period provided for in the Purchase Agreement.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disqualification Event” has the meaning set forth in Section 3.1(j).

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

-2-



--------------------------------------------------------------------------------

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

“Eligible Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or OTC Bulletin Board.

“Environmental Laws” has the meaning set forth in Section 3.1(y).

“Event” has the meaning set forth in Section 6.1(e).

“Event Payments” has the meaning set forth in Section 6.1(e).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Investors” means the officers and directors, each of their Affiliates,
and other Affiliates of the Company.

“Filing Date” means the date that is forty-five (45) days after the Closing Date
or, if such date is not a Business Day, the next date that is a Business Day.

“Flatbush” means Flatbush Watermill LLC.

“Flatbush Director” has the meaning set forth in Section 4.11(a).

“GAAP” has the meaning set forth in Section 3.1(h).

“GECC” means General Electric Capital Corporation.

“Group” has the meaning set forth in Section 4.12(c).

“Hazardous Materials” has the meaning set forth in Section 3.1(y).

“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above.

 

-3-



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 6.7(c).

“Indemnifying Party” has the meaning set forth in Section 6.7(c).

“Insolvent” has the meaning set forth in Section 3.1(i).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).

“Investor” has the meaning set forth in the Preamble.

“Issuer Covered Person” has the meaning set forth in Section 3.1(j).

“Knowledge” of the Company means with respect to any statement made to the
knowledge of the Company, that the statement is based upon the actual knowledge
after due inquiry of any executive officer of the Company as of the date of this
Agreement.

“Lead Investor” means Valinor Management, LLC or one or more of its Affiliates
(or investment vehicles managed by any such Person).

“Lead Investor Directors” has the meaning set forth in Section 4.11(a).

“Letter of Credit Agreement” means that certain letter of credit agreement,
dated as of June 14, 2013, among the Company, certain wholly-owned subsidiaries
of the Company and GECC, as amended and in effect from time to time.

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

“Material Adverse Effect” means any of (i) a material adverse effect on the
results of operations, assets, business, prospects or financial condition of the
Company and the Subsidiaries taken as a whole on a consolidated basis, (ii) an
adverse impairment of the Company’s ability to perform its obligations under any
of the Transaction Documents or (iii) an adverse effect on the legality,
validity or enforceability of any of the Transaction Documents, provided, that
none of the following alone shall be deemed, in and of itself, to constitute a
Material Adverse Effect: (y) a change in the market price or trading volume of
the Common Stock or (z) changes in general economic conditions or changes
affecting the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a disproportionate
effect on the Company and its Subsidiaries taken as a whole.

“Money Laundering Laws” has the meaning set forth in Section 3.1(cc).

“Notes” means, collectively, the convertible notes, dated the date hereof,
issued by the Company to each Purchaser, in the form of Annex A attached hereto.

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

-4-



--------------------------------------------------------------------------------

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

“Preferred Stock” means up to 441,000 shares of the Company’s Series B
Convertible Preferred Stock issued hereunder or pursuant to the Notes and having
the rights, preferences and privileges set forth in the Certificate of
Designation, in the form of Annex B hereto.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Purchase Rights” has the meaning set forth in Section 4.13.

“Registrable Securities” means the Conversion Shares issued or issuable pursuant
to the Preferred Stock, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Regulation D” has the meaning set forth in the Preamble.

“Required Effectiveness Date” means the date which is, (i) if there is no review
of the Registration Statement by the SEC, one hundred and twenty (120) days
after the Closing Date or, if such date is not a Business Day, the next date
that is a Business Day, or, (ii) if there is a review of the Registration
Statement by the SEC, one hundred and fifty (150) days after the date of the
Closing Date or, if such date is not a Business Day, the next date that is a
Business Day.

“Rights Agreement” means that certain stockholders rights agreement, dated as of
December 19, 2005, between the Company and AST, as rights agent.

“Rule 144,” “Rule 415,” “Rule 424,” and “Rule 430A” means Rule 144, Rule 415,
Rule 424 and Rule 430A, respectively, promulgated by the SEC pursuant to the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such Rule.

“Sale Number” has the meaning set forth in Section 6.2(b).

“Salus” means Salus Capital Partners, LLC.

 

-5-



--------------------------------------------------------------------------------

“Salus Consent” has the meaning set forth in Section 2.2(a)(vii).

“Salus Liens” means liens securing the Company’s and certain of its
Subsidiaries’ obligations under the Credit Agreement.

“SEC” has the meaning set forth in the Preamble.

“SEC Comments” means written comments pertaining solely to Rule 415 which are
received by the Company from the SEC, and a copy of which shall have been
provided by the Company to the Investors, to a filed Registration Statement
which require the Company to limit the amount of Registrable Securities which
may be included therein to a number of Registrable Securities, which is less
than such amount sought to be included thereon as filed with the SEC.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means the Notes, the Preferred Stock and the Conversion Shares.

“Securities Act” has the meaning set forth in the Preamble.

“Short Sales” has the meaning set forth in Section 3.2(i).

“Stated Value” means $100 per share of Preferred Stock.

“Stockholder Approval” has the meaning set forth in Section 4.5.

“Stockholder Approval Date” has the meaning set forth in Section 4.5.

“Stockholder Meeting” has the meaning set forth in Section 4.5.

“Subsidiary” means any direct or indirect subsidiary of the Company.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by OTC Markets Group Inc. (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction” has the meaning set forth in Section 3.2(i).

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Certificate of Designation, the Notes, the Transfer Agent
Instructions and the amendment to the Rights Agreement.

 

-6-



--------------------------------------------------------------------------------

“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

“Underwritten Demand Registration Request” has the meaning set forth in
Section 6.2(a).

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the number of
shares of Preferred Stock and a Note in the original principal amount set forth
on such Investor’s signature page to this Agreement. The date and time of the
Closing shall be 11:00 a.m., New York City Time, on the Closing Date. The
Closing shall take place at the offices of Company Counsel.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

(i) one or more certificates evidencing a number of shares of Preferred Stock
set forth on such Investor’s signature page to this Agreement, registered in the
name of such Investor, and evidence of the filing and acceptance of the
Certificate of Designation from the Secretary of State of Delaware;

(ii) a Note, duly executed by the Company, in the original principal amount set
forth on such Investor’s signature page to this Agreement.

(iii) duly executed Transfer Agent Instructions, acknowledged by the Transfer
Agent;

(iv) duly executed amendment to the Rights Agreement in the form of Exhibit B;

(v) a legal opinion of Company Counsel, in the form of Exhibit C, executed by
such counsel;

(vi) a certificate of the Secretary or an Assistant Secretary of the Company,
dated as of the Closing Date, (a) certifying the resolutions adopted by the
Board of Directors (or a committee thereof) of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Preferred Stock and the Notes, the Preferred Stock upon
conversion of the Notes in accordance with its terms, and all Common Stock
issued upon Conversion of any Preferred Stock, (b) certifying the current
versions of the certificate of incorporation and by-laws of the Company, as
amended through the Closing Date, and (c) certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company;

 

-7-



--------------------------------------------------------------------------------

(vii) a certificate of the Chief Executive Officer or Chief Financial Officer of
the Company, dated as of the Closing Date, certifying to the fulfillment of the
conditions applicable to the Company specified in Section 5.1(a) and (b); and

(viii) the consent of Salus to the Transaction Documents to the extent required
by the Credit Agreement and the acknowledgement by Salus that the Deposit
Account and the proceeds thereof do not constitute “Collateral” (as defined in
the Credit Agreement) under the Credit Agreement and further the consent of
Salus to the declaration and payment of all future dividends on the Preferred
Stock in accordance with the Certificate of Designation (collectively, the
“Salus Consent”).

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company (i) the aggregate purchase price set forth on such Investor’s signature
page to this Agreement in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing to such Investor by
the Company for such purpose and (ii) a fully completed and executed copy of
Exhibit A to this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors and the Agent as follows:

(a) Subsidiaries. Except as disclosed in Schedule 3.1(a) hereto and other than
the Salus Liens, (1) the Company owns or controls, directly or indirectly, all
of the capital stock or comparable equity interests of each Subsidiary free and
clear of any Lien and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights, and (2) the
Company owns or controls, directly or indirectly, only the following
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities and in the percentages set forth in
Schedule 3.1(a): (i) A Merchandise, LLC, a Delaware limited liability company,
(ii) dELiA*s Assets Corp., a Delaware corporation, (iii) DACCS, Inc., an Ohio
corporation, (iv) dELiA*s Group Inc., a Delaware corporation, (v) dELiA*s Brand
LLC, a Delaware limited liability company, (vi) dELiA*s Operating Company, a
Delaware corporation, (vii) AMG Direct, LLC, a Delaware limited liability
company, (viii) dELiA*s Distribution Company, a Delaware corporation, and
(ix) dELiA*s Retail Company, a Delaware corporation.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with the requisite legal authority to
own and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each Subsidiary is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and

 

-8-



--------------------------------------------------------------------------------

otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required to be obtained or taken, as the case
may be, by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not, and will not, (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or affected, except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right would not reasonably be expected to have a Material
Adverse Effect, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2 hereof, federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or any
Subsidiary are bound or affected.

(e) Filings, Consents, and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents other than
(i) the filing of the Certificate of Designation with the applicable authorities
of the State of Delaware, (ii) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of this Agreement,
(iii) the filing of a Notice of Sale on Form D with the SEC, (iv) filings
required by applicable state or blue sky securities laws, (v) the filing of any
requisite notices and/or application(s) to the Trading Market for the issuance
and sale of the Securities, (vi) the filings or furnishings required in
accordance with Section 4.4 of this Agreement, (vii) such filings and
authorizations required in connection with Stockholder Approval, and (viii) the
Salus Consent. Except as otherwise explicitly contemplated Section 4.5 of this
Agreement, no approval from the holders of outstanding shares of Common Stock is
required by applicable law, the articles of incorporation or bylaws of the
Company or the rules of the Trading Market (that are effective on the Company)
in connection with the Company’s issuance and sale of the Securities to the
Investors, including, without limitation, the conversion of the Notes and the
Preferred Stock.

(f) The Securities. The Preferred Stock is duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents (whether under
this Agreement or upon

 

-9-



--------------------------------------------------------------------------------

conversion of the Notes), will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by the Investors).
The Conversion Shares are duly authorized and, when issued following Conversion
of the Preferred Stock, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by the Investors).
The Notes, when duly executed and delivered by the Company, will constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

(g) Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. Except
as disclosed in Schedule 3.1(g) hereto, the Company did not have outstanding at
February 18, 2014 any other Convertible Securities, Options, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock, with or without
consideration. Except as set forth on Schedule 3.1(g) hereto, and except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors upon conversion of the Preferred Stock or the
Notes) and will not result in a right of any holder of securities to adjust the
exercise, conversion, exchange or reset price under such securities. To the
Knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules 13D or 13G filed with the SEC pursuant to Rule 13d-1 of the Exchange
Act by reporting persons or in Schedule 3.1(g) hereto, no Person or group of
related Persons beneficially owns (as determined pursuant to Rule 13d-3 under
the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership in excess of 5% of the
outstanding Common Stock.

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension and has
filed all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof. Such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials.” As of their respective dates (or, if
amended or superseded by a filing prior to the Closing Date, then on the date of
such filing), the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing) by the Company, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the

 

-10-



--------------------------------------------------------------------------------

SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or, if amended or superseded by a filing prior to
the Closing Date, then on the date of such filing). Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements, the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, year-end audit adjustments. All
material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or identified in the SEC Reports, to the extent such
agreements are required to be included or identified pursuant to the rules and
regulations of the SEC.

(i) Material Changes; Undisclosed Events, Liabilities or Developments; Solvency.
Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in the SEC Reports or in Schedule 3.1(i)
hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans. The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any Knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any Knowledge of any fact which would reasonably lead a creditor
to do so. The Company is not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the applicable Closing, will
not be Insolvent (as defined below). For purposes of this Section 3.1(i),
“Insolvent” means (1) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total Indebtedness, (2) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (3) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (4) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

(j) No Disqualification Events. None of the Company and its predecessors and
affiliated issuers, and the directors, executive officers and other officers of
the Company participating in the offering contemplated hereby, the beneficial
owners of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, the promoters (as that term is defined
in Rule 405 under the Securities Act), if any, connected with the Company in any
capacity at the time of sale, and the Persons, if any, that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of Securities (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”).
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event. There are no matters that
would have triggered disqualification under Rule 506(d)(1) under the Securities
Act that occurred before September 23, 2013.

 

-11-



--------------------------------------------------------------------------------

(k) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that it has engaged Janney Montgomery Scott LLC as its exclusive placement agent
(the “Agent”) in connection with the sale of the Securities. Other than the
Agent, the Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.

(l) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, to the Company’s
Knowledge, any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.
Assuming the accuracy of the representations and warranties of the Investors set
forth in Section 3.2, no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Investors as
contemplated hereby. The sale and issuance of the Securities hereunder does not
contravene the rules and regulations of any Trading Market on which the Common
Stock is listed or quoted. The Company is not required to be registered as, and
is not an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company is not required to be
registered as a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.

(m) Form S-3 Eligibility. The Company is eligible to register the Conversion
Shares for resale by the Investors using Form S-3 promulgated under the
Securities Act.

(n) Listing and Maintenance Requirements. Except as set forth on Schedule
3.1(n), the Company has not, in the twelve months preceding the date hereof,
received notice (written or oral) from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Except as set forth on Schedule 3.1(n), the Company is in compliance with all
such listing and maintenance requirements.

(o) Registration Rights. Except as set forth on Schedule 3.1(o), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not expired or been satisfied
or waived.

 

-12-



--------------------------------------------------------------------------------

(p) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s charter documents or the laws of its state of incorporation that is or
could become applicable to any of the Investors as a result of the Investors and
the Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities (including Common Stock upon conversion)
and the Investors’ ownership of the Securities (including Common Stock upon
conversion).

(q) Disclosure. The Company confirms that none of it or any of its officers or
directors has provided any of the Investors (other than Excluded Investors or
investors who signed a confidentiality agreement with the Company) or their
agents or counsel with any information that constitutes or might constitute
material, nonpublic information (other than the existence and terms of the
issuance of Securities, as contemplated by this Agreement). The Company
understands and confirms that each of the Investors (other than Excluded
Investors or investors who signed a confidentiality agreement with the Company)
will rely on the foregoing representation in effecting transactions in
securities of the Company. All disclosure provided by the Company to the
Investors regarding the Company and the Subsidiaries, their businesses and the
transactions contemplated hereby, including the Schedules to this Agreement
furnished by or on behalf of the Company, are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. To
the Company’s Knowledge, except for the transactions contemplated by this
Agreement, no event or circumstance has occurred or information exists with
respect to the Company or any Subsidiary or their businesses, properties,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Investor (other than Excluded Investors) makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.

(r) Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors, in their capacity as such,
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated hereby and thereby.
The Company further acknowledges that no Investor, in its capacity as such, is
acting as a financial advisor or fiduciary of the Company with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its advisors and representatives.

(s) Patents and Trademarks. The Company and each Subsidiary owns, or possesses
adequate rights or licenses to use, all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights necessary
to conduct their respective businesses as now conducted (“Intellectual Property
Rights”). None of the Company’s or any Subsidiary’s Intellectual Property Rights
have expired or terminated, except as disclosed in the SEC Reports. Except as
set forth in the SEC Reports, and except where such violations or infringements
would not have, either individually or in the aggregate, a Material Adverse
Effect, (a) there are no rights of third

 

-13-



--------------------------------------------------------------------------------

parties to any such Intellectual Property Rights; (b) to the Company’s
Knowledge, there is no infringement by third parties of any such Intellectual
Property Rights; (c) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and/or its Subsidiaries’ rights in or to any such Intellectual Property Rights;
(d) there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property Rights; and (e) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others that the
Company and/or any Subsidiary infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any other fact which would form a reasonable basis for
any such claim.

(t) Insurance. The Company and the Subsidiaries are each insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company
and/or the Subsidiaries are engaged. Neither the Company nor any Subsidiary has
been refused any insurance coverage sought or applied for, and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

(u) Tax Status. The Company and each Subsidiary (i) has made or filed all
applicable United States federal and state income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, and shown or determined to be due on
such returns, reports and declarations and (iii) has set aside on its books
provision reasonably adequate for the payment of all material taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company or of any
Subsidiary know of no basis for any such claim. None of the Company and the
Subsidiaries is a Passive Foreign Investment Company within the meaning of
Section 1297 of the Internal Revenue Code of 1986, as amended.

(v) Absence of Litigation. There is no action, suit or proceeding by or before
any court or any governmental body or authority (y) which adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (z) against the Company or any Subsidiary, which
action, suit or proceeding would, if determined adversely, individually or in
the aggregate, have a Material Adverse Effect.

(w) Employee Relations. Neither the Company nor any Subsidiary is a party to any
collective bargaining agreement or employs any member of a union. The Company’s
relations with its employees are as disclosed in the SEC Reports, to the extent
required. Except as disclosed in the SEC Reports, no current executive officer
of the Company or any Subsidiary has notified the Company or any Subsidiary that
such officer intends to leave the Company or a Subsidiary, as applicable, or
otherwise terminate such officer’s employment with the Company or a Subsidiary,
as applicable. To the Knowledge of the Company, no executive officer of the
Company or any Subsidiary is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.

 

-14-



--------------------------------------------------------------------------------

(x) Labor Matters. The Company and each Subsidiary is in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

(y) Environmental Laws. The Company and each Subsidiary (i) is in compliance in
all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) has received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) is in compliance in all material respects with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply has had or would
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(z) Title to Assets. Except as set forth on Schedule 3.1(z), neither the Company
nor any Subsidiary owns real property. The Company and each Subsidiary has good
and marketable title in all personal property owned by them that is material to
the business of the Company and each Subsidiary, in each case free and clear of
all Liens, except for the Salus Liens and Liens that do not, individually or in
the aggregate, have or result in a Material Adverse Effect. Any real property
and facilities held under lease by the Company or any Subsidiary is held by it
under valid, subsisting and enforceable leases of which the Company and each
Subsidiary is in material compliance

(aa) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act).

(bb) Foreign Corrupt Practices. Neither the Company nor any Subsidiary nor, to
the Knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee or to any
foreign or domestic political parties or campaigns from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

(cc) Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the

 

-15-



--------------------------------------------------------------------------------

“Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the Company’s Knowledge, threatened.

(dd) Internal Accounting Control. Each of the Company and the Subsidiaries
maintain effective internal control over financial reporting, as such term is
defined in Rule 13a-15(f) under the Exchange Act.

(ee) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company or its properties or assets, or (iii) is in
violation of, or in receipt of written notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company, except in the case of (i) would not, individually or in the aggregate,
have a Material Adverse Effect.

(ff) Shell Company Status. The Company is not, and has not been for the last
three years, an issuer identified in, or subject to, Rule 144(i) promulgated
under the Securities Act.

(gg) Notices from Trading Market. Except for the letter referenced on Schedule
3.1(n) (a copy of which has been provided to the Investors), the Company has not
received any other letters, correspondence or other notices furnished by the
Trading Market(s) in the preceding twelve (12) months in connection with any
deficiencies, breaches or other violations of any rule or regulation applicable
to such Trading Market(s).

3.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor that is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor that is an entity of the Securities
hereunder has been duly authorized by all necessary corporate, partnership or
other action on the part of such Investor. Such Investor that is an individual
has the capacity to enter into this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) No Public Sale or Distribution. Such Investor is acquiring the Securities in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or

 

-16-



--------------------------------------------------------------------------------

under an exemption from such registration and in compliance with applicable
federal and state securities laws, and such Investor does not have a present
arrangement to effect any distribution of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Investor does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act.

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. Such Investor is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer. Except as otherwise disclosed in writing to
the Company on Exhibit A-2 (attached hereto) on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority, Inc. or an entity engaged in the business of being a
broker dealer.

(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or any other general solicitation or general advertisement.

(e) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

(f) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and each Subsidiary and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. Such Investor acknowledges receipt of
copies of the SEC Reports.

(g) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

-17-



--------------------------------------------------------------------------------

(h) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor that is an entity or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such that are not material and do not
otherwise affect the ability of such Investor to consummate the transactions
contemplated hereby.

(i) Prohibited Transactions; Confidentiality. No Investor, directly or
indirectly, and no Person acting on behalf of or pursuant to any understanding
with any Investor, has engaged in any purchases or sales in the securities,
including derivatives, of the Company (including, without limitation, any Short
Sales (a “Transaction”) involving any of the Company’s securities) since the
time that such Investor was first contacted by the Company, the Agent or any
other Person regarding the investment in the Company contemplated by the
Transaction Documents. Such Investor covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with such Investor will
engage, directly or indirectly, in any Transactions in the securities of the
Company (including Short Sales) prior to the time the transactions contemplated
by this Agreement are publicly disclosed. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers.

(j) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(k) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, certificates evidencing the Securities will bear the legend set forth
in Section 4.1(b).

(l) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.

 

-18-



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Each of the Investors covenants that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, the Company may require the transferor to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the transfer agent requests such legal
opinion, any transfer of Securities by an Investor to an Affiliate of such
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

(b) The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:

THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

Certificates evidencing the Securities shall not be required to contain such
legend or any other legend (i) following any sale of such Securities pursuant to
a registration statement (including the Registration Statement) covering the
resale of such Securities that is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144 if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the Securities can be sold under Rule 144, (iii) if the Securities are eligible
for sale under Rule 144(b) without the requirement that adequate current public
information exists with respect to the Company, or (iv) if the holder provides
the Company with a legal opinion (and the documents upon which the legal opinion
is based) reasonably acceptable to the Company to the effect that the legend is
not required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC). Following the date that a legend may be removed pursuant to clauses
(i) through (iv) above, the Company will no later than three Trading Days
following the delivery by an Investor to the Company or the Transfer Agent (if
delivery is made to the Transfer Agent a copy shall be contemporaneously
delivered to the Company) of (a) a legended certificate representing such
Securities (and, in the case of a requested transfer, endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect transfer), and (b) an opinion of counsel to the extent required by
Section 4.1(a), deliver or

 

-19-



--------------------------------------------------------------------------------

cause to be delivered to such Investor a certificate representing such
Securities that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section.

If within three Trading Days after receipt by the Company or its Transfer Agent
of a legended certificate and the other documents as specified in clauses
(a) and (b) of the paragraph immediately above, the Company shall fail to cause
to be issued and delivered to such Investor a certificate representing such
Securities that is free from all restrictive and other legends, and if on or
after such Trading Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares of Common Stock that the Investor anticipated receiving from
the Company without any restrictive legend (the “Covering Shares”), then the
Company shall, (1) within three Trading Days after the Investor’s request, pay
cash to the Investor in an amount equal to the excess (if any) of the Investor’s
total purchase price (including brokerage commissions, if any) for the Covering
Shares, over the product of (A) the number of Covering Shares, times (B) the
actual sale price at which the sell order giving rise to such purchase
obligation was executed (including brokerage commissions, if any) and
(2) deliver to the Investor the Securities that would have been issued had the
Company timely complied with its delivery obligations hereunder.

(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement, and if required under the terms of such arrangement, the Company will
not object to and shall permit (except as prohibited by law) such Investor to
transfer pledged or secured Securities to the pledgees or secured parties.
Except as required by law, such a pledge or transfer would not be subject to
approval of the Company, no legal opinion of the pledgee, secured party or
pledgor shall be required in connection therewith (but such legal opinion shall
be required in connection with a subsequent transfer or foreclosure following
default by the purchaser transferee of the pledge), and no notice shall be
required of such pledge. Each Investor acknowledges that the Company shall not
be responsible for any pledges relating to, or the grant of any security
interest in, any of the Securities or for any agreement, understanding or
arrangement between any Investor and its pledgee or secured party. At the
appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Provided that the Company is in compliance with the terms of this
Section 4.1(c), the Company’s indemnification obligations pursuant to
Section 6.7 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).

4.2 Furnishing of Information. Until the date that any Investor owning
Securities may sell all of them under Rule 144 of the Securities Act (or any
successor provision) without volume limitations and without the requirement that
there be adequate current public information with regards to the Company, the
Company covenants to use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. The Company further covenants that it will take
such further action as any holder of Securities may reasonably request to
satisfy the provisions of this Section 4.2.

4.3 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any

 

-20-



--------------------------------------------------------------------------------

security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.

4.4 Securities Laws Disclosure; Publicity. The Company shall, at or before 9:00
a.m., New York time, on or prior to the second Trading Day following execution
of this Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby. On or prior to the second Trading Day
following execution of this Agreement, the Company shall file a Current Report
on Form 8-K with the SEC (the “8-K Filing”) describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K the material Transaction Documents (including
this Agreement and the schedules hereto, and the names, and addresses of the
Investors and the number of shares of Preferred Stock and the original principal
amount of Notes respectively purchased), in the form required by the Exchange
Act. Thereafter, the Company shall timely file any filings and notices required
by the SEC or applicable law with respect to the transactions contemplated
hereby and provide copies thereof to the Investors promptly after filing. Except
as herein provided, neither the Company nor any Subsidiary shall publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor (which consent
shall not be unreasonably withheld or delayed), unless otherwise required by
law, regulatory authority or Trading Market. Neither the Company nor any
Subsidiary shall, nor shall any of their respective officers, directors,
employees and agents, provide any Investor with any material nonpublic
information regarding the Company or any Subsidiary from and after the issuance
of the above referenced press release without the express written consent of
such Investor.

4.5 Stockholder Approval. The Company shall use commercially reasonable efforts
to provide each stockholder entitled to vote at the next annual meeting or at a
special meeting of stockholders of the Company (the “Stockholder Meeting”) a
proxy statement soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of an amendment (the “Charter Amendment”) to
the certificate of incorporation of the Company to increase the number of
authorized and unissued shares of Common Stock by an amount not less than the
maximum number of Conversion Shares (x) issuable as of the Closing Date upon
conversion of the shares of Preferred Stock and (y) issuable thereafter upon
conversion of shares of Preferred Stock issuable upon conversion of the Notes
(such affirmative approval being referred to herein as the “Stockholder
Approval”, and the date such Stockholder Approval is obtained, the “Stockholder
Approval Date”), and the Company shall use its commercially reasonable efforts
to solicit its stockholders’ approval of the Charter Amendment and shall cause
the Board of Directors of the Company to recommend to the stockholders that they
approve the Charter Amendment. The Company shall use its commercially reasonable
efforts to cause the Stockholder Meeting to be promptly called and held not
later than the one hundred and twentieth (120th) day following the Closing Date.
Each Investor agrees to vote all shares of Common Stock it beneficially owns on
the record date applicable to the Stockholder Meeting that are eligible to vote
in favor of the Charter Amendment.

4.6 Use of Proceeds. The Company will use the net proceeds from the sale of the
Preferred Stock to repay the outstanding amounts under its existing Credit
Agreement and for working capital and general corporate purposes. Until such
time as all of the Notes have been repaid in full (or have been automatically
converted, in full, in accordance with their terms), the proceeds from the sale
of the Notes will be placed in an interest bearing account with JPMorgan Chase
Bank, N.A. and the Company shall not use or withdraw such proceeds or grant any
Person (other than the Lead Investor, in its capacity as collateral agent for
the Investors) any right, title or interest in or to the proceeds, which
proceeds shall secure the obligations of the Company under the Notes. After such
date as all of the Notes have been automatically converted, in full, in
accordance with their terms, the Company will use the net proceeds from the sale
of the Notes to repay the outstanding amounts under the existing Credit
Agreement and for working capital and general corporate purposes.

 

-21-



--------------------------------------------------------------------------------

4.7 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Stock and the Notes in which
the Company shall record the name and address of the Person in whose name the
Preferred Stock and the Notes have been issued (including the name and address
of each transferee), the principal amount of the Notes, the aggregate number of
shares of Preferred Stock held by such Person and the number of Conversion
Shares issuable upon conversion of shares of Preferred Stock held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Investor or its legal
representatives.

4.8 Salus Consent. The Company shall take all action required to cause the Salus
Consent to become effective at or prior to the Closing.

4.9 Williams Act Filings. Within two (2) Business Days following the Closing
Date, the Lead Investor shall file an amendment to its Schedule 13G converting
such Schedule 13G to a Schedule 13D, report the entry into this Agreement and
its obligations hereunder and append or incorporate by reference this Agreement
as an exhibit thereto. The Lead Investor shall provide to the Company a
reasonable opportunity to review and comment on such amendment in advance of
filing, and shall consider in good faith the reasonable and timely comments of
the Company.

4.10 Listing of Common Stock; Trading Market Violations.

(a) The Company hereby agrees to use its best efforts to maintain the listing or
quotation of the Common Stock on the Trading Market on which it is currently
listed.

(b) Notwithstanding Section 4.10(a), if by July 30, 2014, the Company has not
met the Nasdaq listing requirements relating to minimum bid price (which is the
subject to the letter referred to in Schedule 3.1(n)), then the Company will use
its best efforts to effect, no later than November 27, 2014, a reverse stock
split to regain compliance with the Nasdaq listing requirements relating to
minimum bid price.

4.11 Board Nominations.

(a) On or prior to the Closing Date, the Board of Directors of the Company shall
take all necessary action to: (1) increase the size of the Board by three
(3) directors to a total of eight (8) directors; and (2) subject to the last
sentence of this Section 4.11(a), appoint each of (A)(i) Seth Cohen and (ii) an
individual designated by the Lead Investor who is not an employee of the Lead
Investor or its Affiliates and is approved by the Chief Executive Officer of the
Company (collectively the “Lead Investor Directors”) and (B) an individual
designated by Flatbush (the “Flatbush Director”), in each case effective as of
the Closing Date. The Company and the Lead Investor intend that the individual
appointed to the Board pursuant to subclause (a)(2)(A)(ii) above will be an
individual who possesses information technology, internet and social media
marketing or other experience relevant to the Company’s present or presently
anticipated operations. Each of the Lead Investor Directors and the Flatbush
Director appointed pursuant to this Section 4.11(a) shall, subject to
Section 4.11(e), continue to hold office until the next annual or special
meeting of the stockholders at which the election of directors is to be
considered, subject, however, to prior death, resignation, retirement,
disqualification or termination of term of office as provided in
Section 4.11(c). As long as a Lead Investor Director is on the Board, the Lead
Investor agrees to vote all eligible shares of Common Stock or Preferred Stock
it beneficially owns for the election of the Flatbush Director at each meeting
of the Company’s stockholders at which the election of the Flatbush Director is
to be considered, and as long as a Flatbush

 

-22-



--------------------------------------------------------------------------------

Director is on the Board, Flatbush agrees to vote all eligible shares of Common
Stock or Preferred Stock it beneficially owns for the election of each Lead
Investor Director at each meeting of the Company’s stockholders at which the
election of a Lead Investor Director is to be considered. Each of the Lead
Investor Directors and the Flatbush Director, prior to being appointed or
nominated for election to the Board of Directors of the Company, shall consent
to, and undergo a background check, the results of which shall be reasonably
acceptable to both the Lead Investor, Flatbush and the Company, and execute and
deliver to the Company such agreements, questionnaires and other documents as
the Company customarily requires from new nominees for directorships, copies of
which have previously been provided to the Lead Investor and Flatbush.

(b) At each meeting of the Company’s stockholders at which the election of
directors is to be considered, the Board and the Nominating and Corporate
Governance Committee of the Board shall, subject to Section 4.11(e), nominate
each of the Lead Investor Directors and the Flatbush Director designated by the
Lead Investor and Flatbush, respectively, for election to the Board. The Company
agrees to recommend that the Company’s stockholders vote, and shall solicit
proxies, in favor of the election of each of the Lead Investor Directors and the
Flatbush Director at such meeting and otherwise support each of the Lead
Investor Directors and the Flatbush Director for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees.

(c) In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of term of office of a
Lead Investor Director or the Flatbush Director, then, subject to
Section 4.11(e), the Board and the Nominating and Corporate Governance Committee
of the Board shall fill such vacancy with a Person nominated by the Lead
Investor or Flatbush, as the case may be, to serve until the next annual or
special meeting of the stockholders at which the election of directors is to be
considered (and at such meeting, such Person, or another Person designated by
the Lead Investor or Flatbush, as the case may be, will be elected to the Board
in the manner set forth in Section 4.11(b)). To the extent the death,
disqualification, resignation, retirement or termination is of a Lead Investor
Director elected pursuant to Section 4.11(a)(2)(A)(ii), the vacancy shall be
filled by a individual meeting the requirements of Section 4.11(a)(2)(A)(ii) and
the last sentence of Section 4.11(a).

(d) By the Closing Date, each of the Lead Investor Directors and the Flatbush
Director shall review the Company’s certificate of incorporation and bylaws, as
well as the Code of Business Conduct and Policy Regarding Shareholder
Communications with the Board of Directors and agree to abide by the provisions
thereof during their service as directors of the Company. Each of the Lead
Investor and Flatbush acknowledges that United States and other applicable
securities laws may prohibit any Persons who have material, nonpublic
information concerning the Company from purchasing or selling securities of the
Company or from communicating such information to any Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities in reliance upon such information.

(e) Notwithstanding the foregoing, the right of each of the Lead Investor and
Flatbush to nominate the Lead Investor Directors and the Flatbush Director, as
the case may be, shall at all times be subject to applicable rules and published
guidance of the Nasdaq Stock Market, including, but not limited to, Nasdaq Rule
5640 (or any successor rule). The Lead Investor will continue to have the right
to nominate two members of the Board of Directors of the Company only for so
long as it is permitted do so under Nasdaq Rule 5640. Once the Lead Investor’s
beneficial ownership (determined in accordance with Rule 13D-3 under the
Exchange Act) decreases to an amount that would only allow the Lead Investor to
nominate one director under Nasdaq Rule 5640, it will only have the right to
nominate one director and the Lead Investor Director who is not Seth Cohen will
resign contemporaneously therewith. Flatbush will continue to have the right to
nominate one member of the Board of Directors of the Company only for so

 

-23-



--------------------------------------------------------------------------------

long as it is permitted do so under Nasdaq Rule 5640. Each of the Lead
Investor’s and Flatbush’s right to nominate directors shall cease once Lead
Investor’s and Flatbush’s, as the case may be, beneficial ownership (determined
in accordance with Rule 13D-3 under the Exchange Act) is less than 5% and the
remaining Lead Investor Director and the Flatbush Director, as the case may be,
will resign contemporaneously therewith.

(f) For as long as Flatbush has the right to designate a Person to be a director
pursuant to Section 4.11, Flatbush may also designate a Person to act as an
observer to the Board of Directors, and such Person shall have the right to
receive notice of and to act as an observer in all meetings of the Board of
Directors and receive copies of all information furnished by the Company to
members of the Board of Directors.

(g) In the event that any Lead Investor Director or the Flatbush Director
nominated by the Lead Investor and Flatbush, respectively, hereunder fails to be
elected to the Board of Directors of the Company at any meeting of the Company’s
stockholders at which the election of directors is to be considered, the Company
shall permit each such Lead Investor Director or the Flatbush Director, as the
case may be, who so fails to be elected to act as an observer to the Board of
Directors, and such Person shall have the right to receive notice of and to act
as an observer in all meetings of the Board of Directors and receive copies of
all information furnished by the Company to members of the Board of Directors
until such Person (or its successor designated by the Lead Investor or the
Flatbush Director, as the case may be) is (re)elected to the Board of Directors.

4.12 Standstill.

(a) Except as specifically permitted or contemplated by this Agreement, so long
as a Lead Investor Director is a member of the Board of Directors of the
Company, the Lead Investor agrees that it will not, and it will cause each of
its Affiliates not to, directly or indirectly:

(i) Acquire, offer to acquire or agree to acquire, alone or in concert with any
other individual or entity, by purchase, tender offer, exchange offer, agreement
or business combination or any other manner, beneficial ownership of any
additional securities of the Company; provided, however, that (i) this
restriction shall not apply to any securities received by the Lead Investor
pursuant to this Agreement, on conversion of the Notes or Preferred Stock, upon
exercise of any preemptive rights, or pursuant to stock splits, dividends,
reorganizations, reclassifications, recapitalizations, or similar corporate
actions, and (ii) nothing herein shall be construed to prevent the Lead Investor
from at any time acquiring, offering or agree to acquire any additional
securities of the Company to the extent that, following such acquisition, the
Lead Investor will not beneficially own (determined in accordance with Rule
13D-3 under the Exchange Act) in excess of 19.99% of the outstanding shares of
Common Stock.

(ii) Submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration at a stockholder meeting or written consent in lieu
thereof, or nominate any candidate for election to the Board or oppose the
directors nominated by the Board, other than as expressly permitted by this
Agreement.

(iii) Other than any Group formed pursuant to Section 4.11(a), form, join in or
in any other way participate in a “partnership, limited partnership, syndicate
or other group” within the meaning of Section 13(d)(3) of the Exchange Act (a
“Group”) with respect to the Common Stock or Preferred Stock or deposit any
shares of Common Stock or Preferred Stock in a voting trust or similar
arrangement or subject any shares of Common Stock to any voting agreement or
pooling arrangement, solicit proxies or written consents of stockholders, or
otherwise conduct any nonbinding referendum with

 

-24-



--------------------------------------------------------------------------------

respect to Common Stock or Preferred Stock, or make, or in any way participate
in, any “solicitation” of any “proxy” within the meaning of Rule 14a-1
promulgated by the SEC under the Exchange Act to vote, or advise, encourage or
influence any Person with respect to voting, any shares of Common Stock or
Preferred Stock with respect to any matter, or become a “participant” in any
contested “solicitation” for the election of directors with respect to the
Company (as such terms are defined or used under the Exchange Act and the rules
promulgated by the SEC thereunder), other than a “solicitation” or acting as a
“participant” in support of all of the nominees of the Board at any meeting of
the Company’s stockholders at which the election of directors is to be
considered.

(iv) Seek, in any capacity other than as a member of the Board, to call, or to
request the calling of, a special meeting of the stockholders of the Company, or
seek to make, or make, a stockholder proposal at any meeting of the stockholders
of the Company or make a request for a list of the Company’s stockholders (or
otherwise induce, encourage or assist any other Person to initiate or pursue
such a proposal or request) or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company,
except as a member of the Board or otherwise as expressly permitted or
contemplated by this Agreement; provided, however, that the foregoing shall not
prohibit the Lead Investor or its Affiliates from (A) making statements
contemplated by Rule 14a-1(l)(2)(iv)(B) under the Exchange Act to the extent
applicable to holders of interests in the Lead Investor, and by Rule
14a-1(l)(2)(iv)(C) to the extent relating to the foregoing statements),
(B) engaging in discussions with other stockholders (so long as the Lead
Investor or its Affiliates does not initiate such discussions and such
discussions are in compliance with the terms and conditions hereof) with respect
to any transaction that has been publicly announced by the Company involving a
recapitalization of the Company, or a material acquisition, disposition or sale
of assets or a business by the Company, or a change of control of the Company,
(C) voting as it sees fit on any matter other than with respect to the election
of directors as provided in Section 4.10(f), or (D) privately contacting the
Board or management of the Company to express its views regarding Company
matters so long as such contact or communication (1) will not require or result
in an amendment to or other public disclosure in connection with the Schedule
13G or Schedule 13D filed by the Lead Investor or any of its Affiliates with
respect to the Company and (2) does not unduly interfere with management’s
duties and responsibilities or the day-to-day operation of the Company’s
business and affairs.

(v) Effect or seek to effect, in any capacity other than as a member of the
Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in
(A) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, or any sale, lease, exchange, pledge, mortgage, or transfer
thereof (including through any arrangement having substantially the same
economic or other effect as a sale, lease, exchange, pledge, mortgage, or
transfer or assets), (B) any tender offer or exchange offer, merger, acquisition
or other business combination involving the Company or any of its subsidiaries,
or (C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries.

(vi) Publicly disclose, or cause or facilitate the public disclosure (including,
without limitation, the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Sections 4.10 or 4.11 of this Agreement, or otherwise seek (in any manner that
would require public disclosure by any of the members of the Lead Investor or
its Affiliates) to obtain any waiver, consent under, or amendment of, any
provision of this Agreement.

 

-25-



--------------------------------------------------------------------------------

(vii) Publicly disparage any member of the Board or management of the Company;
provided that this provision shall not apply to compelled testimony, either by
legal process, subpoena or otherwise, or to communications that are required by
an applicable legal obligation and are subject to contractual provisions
providing for confidential disclosure.

(viii) Enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, cause, solicit, induce, assist or
encourage, any other Person that engages, or offers or proposes to engage, in
any of the foregoing.

(ix) Take, cause, solicit, induce or assist others to take any action
inconsistent with any of the foregoing.

(b) Except as specifically permitted or contemplated by this Agreement, so long
as a Flatbush Director is a member of the Board of Directors of the Company,
Flatbush agrees that it will not, and it will cause each of its Affiliates not
to, directly or indirectly:

(i) Acquire, offer to acquire or agree to acquire, alone or in concert with any
other individual or entity, by purchase, tender offer, exchange offer, agreement
or business combination or any other manner, beneficial ownership of any
additional securities of the Company; provided, however, that (i) this
restriction shall not apply to any securities received by the Flatbush pursuant
to this Agreement, on conversion of the Notes or Preferred Stock, upon exercise
of any preemptive rights, or pursuant to stock splits, dividends,
reorganizations, reclassifications, recapitalizations, or similar corporate
actions and (ii) nothing herein shall be construed to prevent Flatbush from at
any time acquiring, offering or agree to acquire any additional securities of
the Company to the extent that, following such acquisition, Flatbush will not
beneficially own (determined in accordance with Rule 13D-3 under the Exchange
Act) in excess of 19.99% of the outstanding shares of Common Stock.

(ii) Submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration at a stockholder meeting or written consent in lieu
thereof, or nominate any candidate for election to the Board or oppose the
directors nominated by the Board, other than as expressly permitted by this
Agreement.

(iii) Other than any Group formed pursuant to Section 4.11(a), form, join in or
in any other way participate in a Group with respect to the Common Stock or
Preferred Stock or deposit any shares of Common Stock or Preferred Stock in a
voting trust or similar arrangement or subject any shares of Common Stock to any
voting agreement or pooling arrangement, solicit proxies or written consents of
stockholders, or otherwise conduct any nonbinding referendum with respect to
Common Stock or Preferred Stock, or make, or in any way participate in, any
“solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated by
the SEC under the Exchange Act to vote, or advise, encourage or influence any
Person with respect to voting, any shares of Common Stock or Preferred Stock
with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at any meeting of the Company’s
stockholders at which the election of directors is to be considered.

(iv) Seek, in any capacity other than as a member of the Board, to call, or to
request the calling of, a special meeting of the stockholders of the Company, or
seek to make, or make, a stockholder proposal at any meeting of the stockholders
of the Company or make a request for a list of the Company’s stockholders (or
otherwise induce, encourage or assist any other Person to initiate or pursue

 

-26-



--------------------------------------------------------------------------------

such a proposal or request) or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company,
except as a member of the Board or otherwise as expressly permitted or
contemplated by this Agreement; provided, however, that the foregoing shall not
prohibit Flatbush or its Affiliates from (A) making statements contemplated by
Rule 14a-1(l)(2)(iv)(B) under the Exchange Act to the extent applicable to
holders of interests in Flatbush, and by Rule 14a-1(l)(2)(iv)(C) to the extent
relating to the foregoing statements), (B) engaging in discussions with other
stockholders (so long as Flatbush or its Affiliates does not initiate such
discussions and such discussions are in compliance with the terms and conditions
hereof) with respect to any transaction that has been publicly announced by the
Company involving a recapitalization of the Company, or a material acquisition,
disposition or sale of assets or a business by the Company, or a change of
control of the Company, (C) voting as it sees fit on any matter other than with
respect to the election of directors as provided in Section 4.10(f), or
(D) privately contacting the Board or management of the Company to express its
views regarding Company matters so long as such contact or communication
(1) will not require or result in an amendment to or other public disclosure in
connection with the Schedule 13G or Schedule 13D filed by Flatbush or any of its
Affiliates with respect to the Company and (2) does not unduly interfere with
management’s duties and responsibilities or the day-to-day operation of the
Company’s business and affair.

(v) Effect or seek to effect, in any capacity other than as a member of the
Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in
(A) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, or any sale, lease, exchange, pledge, mortgage, or transfer
thereof (including through any arrangement having substantially the same
economic or other effect as a sale, lease, exchange, pledge, mortgage, or
transfer or assets), (B) any tender offer or exchange offer, merger, acquisition
or other business combination involving the Company or any of its subsidiaries,
or (C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries.

(vi) Publicly disclose, or cause or facilitate the public disclosure (including,
without limitation, the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Sections 4.10 or 4.11 of this Agreement, or otherwise seek (in any manner that
would require public disclosure by any of the members of Flatbush or its
Affiliates) to obtain any waiver, consent under, or amendment of, any provision
of this Agreement.

(vii) Publicly disparage any member of the Board or management of the Company;
provided that this provision shall not apply to compelled testimony, either by
legal process, subpoena or otherwise, or to communications that are required by
an applicable legal obligation and are subject to contractual provisions
providing for confidential disclosure.

(viii) Enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, cause, solicit, induce, assist or
encourage, any other Person that engages, or offers or proposes to engage, in
any of the foregoing.

(ix) Take, cause, solicit, induce or assist others to take any action
inconsistent with any of the foregoing.

Notwithstanding the foregoing, the provisions of this Section 4.12 shall
terminate on the date that (A) the Company publicly announces that it plans to
pursue a tender offer, merger, sale of all or substantially all of the

 

-27-



--------------------------------------------------------------------------------

Company’s assets or any similar transaction involving the Company and its
Subsidiaries taken as a whole (a “Buyout Transaction”); (B) the Board of
Directors approves, recommends or accepts a Buyout Transaction proposed by any
Person or Group or (C) any Person or Group, other than the Lead Investor or
Flatbush or their respective Affiliates or a Group of which the Lead Investor,
Flatbush or their respective Affiliates are a part, acquires beneficial
ownership measured by voting power of more than 20% of the issued and
outstanding Common Stock. In addition, any waiver by the Company of the
provisions of this Section 4.12 with respect to the Lead Investor shall be
deemed an identical waiver with respect to Flatbush, and any waiver by the
Company of the provisions of this Section 4.12 with respect to Flatbush shall be
deemed an identical waiver with respect to the Lead Investor. In addition, each
of the Company, the Lead Investor and Flatbush agree and acknowledge that each
of Lead Investor and Flatbush makes investments in, and has investments made in
them by, companies and other Persons in the ordinary course of its business and,
as a result of such investments, such companies and other Persons may be deemed
to be an Affiliates of such Purchaser or otherwise associated with such
Purchaser, that certain of such companies and Persons that may be deemed to be
affiliated or associated with such Purchaser represent large institutions over
which such Purchaser has no control or investment discretion and that the terms
of this Section 4.12 shall not apply to such companies or Persons.

4.13 Preemptive Rights. If at any time the Company grants, issues or sells any
Common Stock or any other Convertible Securities or Options to any Person (the
“Purchase Rights”), then each Investor shall be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
shall result in such Investor retaining the same proportionate share of the
Common Stock on a fully-diluted as-converted basis as prior to the grant,
issuance or sale; provided that this Section 4.13 shall not apply to (a) the
issuance of shares of Common Stock or Options to employees, consultants,
officers, or directors of the Company pursuant to any stock or option plan or
other arrangement duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose or (b) any
offering and sale of the Company’s securities registered under the Securities
Act.

4.14 Restrictive Covenants.

(a) Except as specifically permitted or contemplated by this Agreement, so long
as the Lead Investor or Flatbush, as the case may be, beneficially owns
(determined in accordance with Rule 13D-3 under the Exchange Act) at least ten
percent (10%) of the Common Stock (on an as-converted basis), the Company shall
not, without the prior written consent of the Lead Investor and/or Flatbush, as
the case may be, take any of the following actions or engage in any of the
following transactions:

(i) if all accrued dividends on the Preferred Stock shall not have been paid in
full, declare or pay dividends on, or repurchase or redeem, any shares of
capital stock of the Company; except for repurchases or deemed repurchases in
connection with net or cashless exercise of Options and issuances under the
Rights Agreement.

(ii) authorize, create or issue any class or series of capital stock of the
Company that ranks senior to or in parity with the Preferred Stock, including
any additional Preferred Stock;

(iii) commence any voluntary liquidation, bankruptcy, dissolution,
recapitalization, reorganization or assignment to their creditors, or any
similar transaction;

(iv) create, incur, assume, guarantee or suffer to exist any indebtedness for
borrowed money of any kind, other than indebtedness under or as permitted under
the Credit Agreement and the Letter of Credit Agreement and further any
amendment to such agreements which has the effect of restricting the payment of
dividends on the Series B Preferred Stock;

 

-28-



--------------------------------------------------------------------------------

(v) create, incur, assume or suffer to exist liens on any of its present or
future property or assets, other than liens under or as permitted under the
Credit Agreement and the Letter of Credit Agreement;

(vi) increase the size of the number of directors comprising the entire board of
directors to more than 9 members;

(vii) amend, alter or repeal of any provision of the certificate of
incorporation or bylaws of the Company that materially and adversely affects the
rights, preferences, privileges or voting powers of the Preferred Stock;
provided, that the Charter Amendment, as well as an incremental increase in the
number of authorized shares of Common Stock to be used, inter alia, in respect
of the Company’s present or future compensation plans, shall not require the
consent of the Lead Investor;

(viii) enter into any transaction (other than compensation arrangements with
directors, officers and employees in the ordinary course of business) with any
person or entity whose beneficial ownership (determined in accordance with Rule
13D-3 under the Exchange Act) of the Company’s voting securities is at least 10%
(each, a “10% Holder”) or a director of the Company, except for the performance
of obligations pursuant to the terms of any agreement to which the Company is a
party as of the Closing, as such agreement may be amended or replaced from time
to time; provided, any such amendment or replacement will be permitted (a) to
the extent that its terms are not more disadvantageous to the Company than the
terms of the agreement in effect as of the Closing (unless such amendment or
replacement is permitted pursuant to subclause (b)), or (b) unless the terms of
such transaction are similar to the terms that could be obtained through
arms-length negotiations with parties that are not 10% Holders or directors of
the Company. The Company acknowledges that any affiliate transaction not subject
to this Section 4.14(viii) must be submitted to and approved by the Board; or

(ix) remove or replace Tracy Gardner as chief executive officer of the Company
for reasons other than cause, resignation, death or disability.

(b) Except as specifically permitted or contemplated by this Agreement, so long
as the Lead Investor or Flatbush, as the case may be, beneficially owns
(determined in accordance with Rule 13D-3 under the Exchange) at least fifteen
percent (15%) or more of the Common Stock (on an as-converted basis), the
Company shall not, without the prior written consent of the Lead Investor and/or
Flatbush, as the case may be, take any of the following actions or engage in any
of the following transactions:

(i) a sale of all or substantially all of the assets of the Company;

(ii) a merger or consolidation of the Company;

(iii) a recapitalization or reorganization of the Company involving
consideration in excess of $25,000,000; or

(iv) agree to any of the foregoing;

provided, that if all the members of the Board of Directors of the Company other
than the Lead Investor Directors and the Flatbush Director approve any of the
foregoing actions, the Lead Investor’s or Flatbush’s prior written consent shall
not be required.

4.15 Control Agreement. The Company shall abide by the terms of the Blocked
Account Control Agreement, dated as of February 18, 2014, by and among the
Company, the Lead Investor, and JPMorgan Chase Bank, N.A.

 

-29-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire the Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing as
though made on and as of such date (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date); and

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

(c) Salus Consent. The Salus Consent shall have been received.

(d) Rights Agreement Amendment. The Company and AST shall have entered into an
amendment to the Rights Agreement to permit each of the Lead Investor and
Flatbush to purchase the Securities under the Transaction Documents and convert
the Preferred Stock into Common Stock in accordance with its terms; provided
that following the Closing Date, none of the Lead Investor or Flatbush shall
beneficially own (determined in accordance with Rule 13D-3 under the Exchange
Act) more than 19.99% of the outstanding shares of Common Stock.

(e) Participation by Management. Tracy Gardner shall have made an aggregate
investment in the Company pursuant to this Agreement equal to at least $200,000.

(f) Minimum Proceeds. The Company shall have received minimum proceeds under
this Agreement equal to at least $25,000,000 (net after all fees and expenses
incurred in connection with this transaction).

(g) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any Trading Market (except for
any suspensions of trading of not more than one Trading Day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed for trading on a Trading Market.

(h) Absence of Litigation. No action, suit or proceeding by or before any court
or any governmental body or authority, against the Company or any Subsidiary or
pertaining to the transactions contemplated by this Agreement or their
consummation, shall have been instituted on or before the Closing Date, which
action, suit or proceeding would, if determined adversely, have a Material
Adverse Effect.

(i) Company Deliverables. The Company shall have delivered the deliverables
specified in Section 2.2(a) of this Agreement.

 

-30-



--------------------------------------------------------------------------------

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made on and as of such date (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date); and

(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.

(c) Investor Deliverables. The Investors shall have delivered the deliverables
specified in Section 2.2(b) of this Agreement.

ARTICLE VI

REGISTRATION RIGHTS

6.1 Required Registration Statement.

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit C.

(b) The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the date that all Conversion Shares covered by such Registration Statement have
been sold or can be sold publicly under Rule 144 without volume limitations by
the holders of the Registrable Securities (the “Effectiveness Period”). Upon
notification by the SEC that a Registration Statement will not be reviewed or is
no longer subject to further review and comments, the Company shall request
acceleration of such Registration Statement within five (5) Trading Days after
receipt of such notice and request that it become effective no later than 4:00
p.m. New York City time on the Effective Date and file a prospectus supplement
for any Registration Statement, whether or not required under Rule 424 (or
otherwise), by 9:00 a.m. New York City time the day after the Effective Date.

(c) If the Company receives SEC Comments to a Registration Statement filed
pursuant to Section 6.1(a), the Company shall be obligated to use its
commercially reasonable efforts to advocate with the

 

-31-



--------------------------------------------------------------------------------

SEC for the registration of all of the Registrable Securities requested to be
included in the Registration Statement in accordance with applicable SEC
guidance. If it is determined by the Company that all of the Registrable
Securities requested to be included in a Registration Statement cannot be
included due to the SEC Comments, then the Company shall use its commercially
reasonable efforts to prepare and file as expeditiously as practicable, such
number of additional Registration Statements as may be necessary in order to
ensure that all Registrable Securities are covered by an existing and effective
Registration Statement. Any cutbacks of Registrable Securities from a
Registration Statement filed pursuant to Section 6.1(a), due to SEC Comments
shall be applied to the Investors pro rata in accordance with the number of such
Registrable Securities sought to be included in such Registration Statement by
reference to the number of such Purchaser’s Registrable Securities relative to
all outstanding Registrable Securities.

(d) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

(e) Should an Event (as defined below) occur, then, upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one percent (1.0%) of the purchase price
paid by such Investor for the Securities purchased under this Agreement;
provided, however, that the total amount of payments pursuant to this
Section 6.1(e) shall not exceed, when aggregated with all such payments paid to
all Investors under this Section 6.1(e), five percent (5%) of the aggregate
purchase price of the Securities purchased pursuant to this Agreement. The
payments to which an Investor shall be entitled pursuant to this Section 6.1(e)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall be made no later than three (3) Business Days
following the occurrence of the Event or on the monthly anniversary of such
Event and shall apply on a pro rated basis for any portion of a month prior to
the cure of an Event. In the event the Company fails to make Event Payments in a
timely manner, such Event Payments shall bear interest at the rate of one
percent (1.0%) per month (prorated for partial months) until paid in full. All
pro rated calculations made pursuant to this paragraph shall be based upon the
actual number of days in such pro rated month. Notwithstanding the foregoing,
the maximum payment to an Investor associated with all Events in the aggregate
shall not exceed (i) in any 30-day period, an aggregate of 1.0% of the purchase
price paid by such Investor for its Securities and (ii) 5.0% of the purchase
paid by such Investor for its Securities.

For such purposes, each of the following shall constitute an “Event”: (i) the
Registration Statement required to be filed by Section 6.1(a) is not filed on or
prior to the Filing Date; (ii) the Registration Statement required to be filed
by Section 6.1(a) is not declared effective on or prior to the Required
Effectiveness Date; or (iii) the Registration Statement required to be effective
ceases for any reason to be effective at any time prior to the expiration of its
Effectiveness Period for more than 20 consecutive Trading Days in any twelve
month period.

(f) The Company shall not, from the date hereof until the Effective Date of the
Registration Statement, prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than any registration
statement or post-effective amendment to a registration statement (or supplement
thereto) relating to the Company’s employee benefit plans registered on Form
S-8.

(g) Neither the Company nor any of its security holders (other than the
Investors in such capacity pursuant hereto) may include securities of the
Company in the Registration Statement required to be filed under Section 6.1(a)
other than the Registrable Securities.

 

-32-



--------------------------------------------------------------------------------

6.2 Demand Registration.

(a) Each of the Lead Investor and Flatbush may make one written demand for
registration under the Securities Act of an underwritten offering of all or part
of the Registrable Securities held by the Investors (a “Underwritten Demand
Registration Request”); provided that the Lead Investor or Flatbush, as the case
may be, and the Company reasonably believe that the gross proceeds to the
Investors will be at least $5,000,000. Upon receipt of an Underwritten Demand
Registration Request, the Company shall promptly (but in no event later than
five (5) Business Days following receipt thereof) deliver notice of such request
to all other holders of Registrable Securities who shall then have three
(3) Business Days from the date such notice is given to notify the Company in
writing of their desire to be included in such registration. The Company shall
use its commercially reasonable efforts to cause each Registration Statement
required to be filed under this Section 6.2(a) to be declared effective under
the Securities Act as soon as possible but, in any event, no later than One
Hundred and Fifty (150) days after the Company received the Underwritten Demand
Registration Request. Upon notification by the SEC that a Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Company shall request acceleration of such Registration Statement within
five (5) Trading Days after receipt of such notice and request that it become
effective on 4:00 p.m. New York City time on the Effective Date and file a
prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date. The Company shall not be obligated to effect more than two
registrations under this Section 6.2(a) in respect of Registrable Securities.

(b) If in any requested registration made pursuant to Section 6.2(a) hereof the
lead managing underwriter of such offering advises the Company that, in its
view, the number of securities requested to be included in such registration by
the Investors or any other Persons, including those shares of Common Stock
requested by the Company to be included in such registration, exceeds the
largest number (the “Sale Number”) that can be sold in an orderly manner in such
offering within a price range acceptable to the Investors, the Company shall use
its best efforts to include in such registration:

(i) first, all Registrable Securities requested to be included in such
registration by the Investors; provided, however, that, if the number of such
Registrable Securities exceeds the Sale Number, the number of such Registrable
Securities (not to exceed the Sale Number) to be included in such registration
shall be allocated on a pro rata basis among all Investors requesting that
Registrable Securities be included in such registration, based on the number of
Registrable Securities then owned by each such Investor requesting inclusion in
relation to the number of Registrable Securities owned by all Investors
requesting inclusion; and

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 6.2(b) is less than the Sale Number, any other
securities that the Investors propose to register, up to the Sale Number; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 6.2(b) is less than the Sale Number, any
securities that the Company proposes to register for its own account and any
securities that any other Person proposes to register, up to the Sale Number.

If, as a result of the proration provisions of this Section 6.2, any Investor
shall not be entitled to include all Registrable Securities in a registration
that such Investor has requested be included, such Investor may elect to
withdraw its request to include Registrable Securities in such registration or
may reduce the number requested to be included; provided, however, that (A) such
request must be made in writing prior to the earlier of the

 

-33-



--------------------------------------------------------------------------------

execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration and (B) such withdrawal shall be
irrevocable and, after making such withdrawal, such Investor shall no longer
have any right to include Registrable Securities in the registration as to which
such withdrawal was made.

(c) The lead managing underwriter to be used in connection with such
registration shall be selected by the Lead Investor or Flatbush, as the case may
be.

(d) The Company shall (together with all Investors selling Registrable
Securities) enter into an underwriting agreement in customary form with the lead
managing Underwriter selected pursuant to Section 6.2(c) above, and each
Investor participating in such underwritten offering

6.3 Effectiveness of Registration Statement. Notwithstanding anything in this
Agreement to the contrary, the Company may, by written notice to the Investors,
suspend sales under a Registration Statement after the Effective Date thereof
and/or require that the Investors immediately cease the sale of shares of Common
Stock pursuant thereto and/or defer the filing of any subsequent Registration
Statement if the Board of Directors determines in good faith, by appropriate
resolutions, that, the disclosure of material non-public information concerning
the Company (A) would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6.3 may be
exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period. Immediately after the end of any
suspension period under this Section 6.3, the Company shall take all necessary
actions (including filing any required supplemental prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of the
Investors to publicly resell their Registrable Securities pursuant to such
effective Registration Statement.

6.4 Registration Procedures. In connection with the Company’s registration
obligations under Sections 6.1 and 6.2, the Company shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents and correspondence proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors. The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Investors may reasonably and promptly propose no later than two Trading Days
after the Investors have been so furnished with copies of such documents as
aforesaid.

(b) (i) Subject to Section 6.3, prepare and file with the SEC such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so

 

-34-



--------------------------------------------------------------------------------

supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible, and in any event within 15 Trading Days (except
to the extent that the Company reasonably requires additional time to respond to
accounting comments), to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Investors thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

(c) Notify the Investors as promptly as reasonably possible, and (if requested
by the Investors) confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) the SEC
comments in writing on any Registration Statement; (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the SEC or
any other Federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the SEC issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

(e) If requested by an Investor, provide such Investor without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Conversion Shares to be approved for listing on each Trading Market as soon as
possible thereafter; (iii) provide to each Investor evidence of such listing;
and (iv) during the Effectiveness Period, maintain the listing of such
Conversion Shares on each such Trading Market or another Eligible Market.

 

-35-



--------------------------------------------------------------------------------

(h) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

(i) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.

(j) Upon the occurrence of any event described in Section 6.4(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.

(l) Comply with all rules and regulations of the SEC applicable to the
registration of the securities.

(m) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor that such Investor furnish to
the Company the information specified in Exhibits A-1, A-2 and A-3 hereto and
such other information regarding itself, the Registrable Securities and other
shares of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.

(n) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result

 

-36-



--------------------------------------------------------------------------------

thereof, the Investors are required to make available a Prospectus in connection
with any disposition of Registrable Securities and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.

6.5 Registration Expenses – Registration Required by Section 6.1. The Company
shall pay all fees and expenses incurred by the Company in connection with (and
incident to) the performance of its obligations under Section 6.1 of this
Agreement by the Company, including without limitation (a) all registration and
filing fees and expenses, including without limitation those related to filings
with the SEC, any Trading Market and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market. The Company shall also pay reasonable attorneys’ fees and expenses
incurred in connection with the legal review of the Registration Statement filed
pursuant to Section 6.1 on behalf of the Investors to one counsel designated by
the Investors in an amount not to exceed $5,000.

6.6 Registration Expenses – Registration Required by Section 6.2. The Investors
participating in any registration pursuant to Section 6.2 of this Agreement
shall pay 50% of all fees and expenses incurred by the Company in connection
with (and incident to) the performance of its obligations under Section 6.2 of
this Agreement by the Company (pro rata among the participating Investors based
on the number of Registrable Securities included in such registration by such
participating Investors), including without limitation (a) all registration and
filing fees and expenses, including without limitation those related to filings
with the SEC, any Trading Market and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, the underwriter and the Investors, (e) fees and expenses of all other
non-Affiliated Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, fees and expenses payable to the underwriter engaged by the
Company and the Company’s accountants), and (f) all listing fees to be paid by
the Company to the Trading Market; provided, however, the Investors shall not be
responsible for any allocation of internal expenses of the Company (including
salaries and expenses of the Company’s officers and employees); and provided
further that the Company shall only be required to pay expenses up to $250,000.
Notwithstanding the foregoing, to the extent the Company or any Person (other
than the Investors) include securities in any registration pursuant to
Section 6.2 of this Agreement, the Company or such Persons, as applicable, shall
bear their pro rata share of such expenses based on the number of securities
held by the Company or such Persons to be included in such registration compared
to the total number of securities to be included in such registration.

6.7 Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any

 

-37-



--------------------------------------------------------------------------------

other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.7 (c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of Indemnified Party as holder of the Securities (unless, and only to the
extent that, such action, suit or claim is based upon a breach of such
Investor’s representations, warranties or covenants under the Transaction
Documents or any conduct by such Investor that constitutes fraud, gross
negligence or willful misconduct) or (iv) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of Company prospectus or in any amendment or supplement thereto or in
any Company preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (A) such untrue statements, alleged untrue statements, omissions or
alleged omissions are based solely upon information regarding such Investor
furnished in writing to the Company by such Investor for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor, and the Investor seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company and its directors, officers,
agents and employees to the fullest extent permitted by applicable law, from and
against all Losses (as determined by a court of competent jurisdiction in a
final judgment not subject to appeal or review) arising solely out of any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Investor furnished to the Company by such Investor in
writing expressly for use therein, or (ii) such information relates to such
Investor or such Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Investor
expressly for use in the Registration Statement (it being understood that the
information provided by the Investor to the Company in (A) Exhibits A-1, A-2 and
A-3 and the Plan of Distribution set forth on Exhibit D, as the same may be
modified by such Investor or (B) in writing constitutes information reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of prospectus or in any
amendment or supplement thereto. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel

 

-38-



--------------------------------------------------------------------------------

reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel (including
local counsel) in any such Proceeding and to participate in the defense thereof,
but the fees and expenses of such counsel (including local counsel) shall be at
the expense of such Indemnified Party or Parties unless: (i) the Indemnifying
Party has agreed in writing to pay such fees and expenses; or (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel (including local counsel) reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel
(including local counsel) at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of separate counsel (including local counsel)
shall be at the expense of the Indemnifying Party). It shall be understood,
however, that the Indemnifying Party shall not, in connection with any one such
Proceeding (including separate Proceedings that have been or will be
consolidated before a single judge) be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties,
which firm shall be appointed by a majority of the Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6.7(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
Knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a

 

-39-



--------------------------------------------------------------------------------

party as a result of any Losses shall be deemed to include, subject to the
limitations set forth in Section 6.7(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.7(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.8 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.4(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.
Both the Company and the Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this subsection.

6.9 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered. Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable

 

-40-



--------------------------------------------------------------------------------

Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such exclusion of Registrable Securities
shall be made pro rata among the Investors seeking to include Registrable
Securities and the holders of other securities having the contractual right to
inclusion of their securities in such Registration Statement by reason of demand
registration rights, in proportion to the number of Registrable Securities or
other securities, as applicable, sought to be included by each such Investor or
other holder. If an offering in connection with which an Investor is entitled to
registration under this Section 6.9 is an underwritten offering, then each
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or underwriters.

ARTICLE VII

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated by the Company or any Investor
(as to itself only), by written notice to the other parties, if the Closing has
not been consummated by the fifth Trading Day following the date of this
Agreement; provided that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).

7.2 Fees and Expenses. The Company shall reimburse Lead Investor for all
out-of-pocket costs and expenses (including, without limitation, as applicable,
all legal fees) incurred by it in connection with this Agreement (including the
related term sheet) and the transactions contemplated by this Agreement in an
amount not to exceed $50,000. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Securities.

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 

-41-



--------------------------------------------------------------------------------

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Investors under Article VI may be
given by (i) in the case of Section 6.1, Investors holding at least a majority
of the Registrable Securities to which such waiver or consent relates (which
majority must include the Lead Investor and Flatbush) or (ii) in the case of
Section 6.2, the Lead Investor or Flatbush, as applicable.

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.7 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

7.9 Governing Law; Venue; Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD DEFER TO THE LAW OF ANOTHER
JURISDICTION. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION

 

-42-



--------------------------------------------------------------------------------

DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

7.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific

 

-43-



--------------------------------------------------------------------------------

performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agree to
waive in any action for specific performance of any such obligation (other than
in connection with any action for a temporary restraining order) the defense
that a remedy at law would be adequate.

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

7.18 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Documents. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any Proceeding for such purpose.

[SIGNATURE PAGES TO FOLLOW]

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

dELiA*s, INC. By:  

/s/ David J. Dick

Name:   David J. Dick Title:   Chief Financial Officer

 

Address for Notice: dELiA*s, Inc. 50 West 23rd Street New York, New York 10010
Tel: (212) 590-6204 Fax: (212) 590-6310 Attn: General Counsel With a copy to:
Troutman Sanders LLP The Chrysler Building 405 Lexington Avenue New York, New
York 10174 Tel: (212) 704-6000 Fax: (212) 704-6288 Attn: William D. Freedman,
Esq.

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Cooper Creek Partners LLC

 

By:  

/s/ John McCleary

  Name: John McCleary   Title: Chief Financial Officer

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions

 



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Cooper Creek Partners (Master) Ltd.

 

By:  

/s/ John McCleary

  Name: John McCleary   Title: Chief Financial Officer

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Crosslane & Co.

 

By:  

/s/ Robert K. Benson

  Name: Robert K. Benson   Title: Senior Vice President

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Crossledge & Co.

 

By:  

/s/ Robert K. Benson

  Name: Robert K. Benson   Title: Senior Vice President

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions

 



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Daybreak & Co.

 

By:  

/s/ Robert K. Benson

  Name: Robert K. Benson   Title: Senior Vice President

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions

 



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Deerhaven Fund, L.P.

 

By:  

/s/ Glenn Tongue

  Name: Glenn Tongue   Title: Managing Partner

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

FW2, LP

 

By:  

/s/ Joshua M. Schwartz

  Name: Joshua M. Schwartz   Title: Managing Member, general partner

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

FW3, LP

 

By:  

/s/ Joshua M. Schwartz

  Name: Joshua M. Schwartz   Title: Managing Member, general partner

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Lake Coral & Co.

 

By:  

/s/ Robert K. Benson

  Name: Robert K. Benson   Title: Senior Vice President

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Leon G. Cooperman

 

By:  

/s/ David Bloom

  Name: David Bloom   Title: Attorney-in-Fact

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Prendel LLC

 

By:  

/s/ Michael Zimmerman

  Name: Michael Zimmerman   Title: Managing Member

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions

 



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Morris Goldfarb & Arlene Goldfarb JTWROS

 

By:  

/s/ Morris Goldfarb

  Name:   Title:

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Oven & Co.

 

By:  

/s/ Robert K. Benson

  Name: Robert K. Benson   Title: Senior Vice President

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

P.A.W. Small Cap Partners, L.P.

 

By:  

/s/ Peter A. Wright

  Name: Peter A. Wright   Title: C.I.O. and General Partner

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Splash & Co.

 

By:  

/s/ Robert K. Benson

  Name: Robert K. Benson   Title: Senior Vice President

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Tiger Global Investments, LP

 

By:  

/s/ Charles P. Coleman III

  Name: Charles P. Coleman III   Title: Managing Member of the General Partner

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Tracy Gardner

 

By:  

/s/ Tracy Gardner

  Name:   Title:

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Valinor Capital Partners, L.P.

 

By:  

/s/ Fola Adamolekun

  Name: Fola Adamolekun   Title: General Counsel

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among dELiA*s, Inc. and the Investors (as defined therein),
as to the number of shares of Preferred Stock and the principal amount of the
Note set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

Name of Investor:

Valinor Capital Partners Offshore Master Fund, L.P.

 

By:  

/s/ Fola Adamolekun

  Name: Fola Adamolekun   Title: General Counsel

 

Address:  

 

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

 

Number of shares of Preferred Stock:

 

 

 

Principal Amount of Notes: $             Aggregate Purchase Price: $            



--------------------------------------------------------------------------------

Delivery Instructions (if different than above):

 

c/o:  

 

 

Address:  

 

   

 

 

Telephone No.:  

 

  Facsimile No. :  

 

 

Other Special Instructions:  

 

 

Annexes:

 

  A. Form of Notes

 

  B Form of Designation of Preferred Stock

Exhibits:

 

  A Instruction Sheet for Investors

 

  B Amendment to Rights Agreement

 

  C Opinion of Company Corporate Counsel

 

  D Plan of Distribution

 

  E Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Annex A

Form of Secured Convertible Note



--------------------------------------------------------------------------------

THESE SECURITIES (AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES) HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OR CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 3 HEREOF.

dELiA*s, Inc.

SECURED CONVERTIBLE NOTE

 

Issuance Date: February 18, 2014    Original Principal Amount: U.S.
$[            ]        

Note No.:             

FOR VALUE RECEIVED, dELiA*s, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to [                    ] or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
in connection with the automatic conversion of this Note, the “Principal”) on
the Maturity Date and to pay interest (“Interest”) on any outstanding Principal
at the Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same is paid in full on the
Maturity Date or otherwise (in each case in accordance with the terms hereof).
Upon payment in full of all Principal and Interest payable hereunder (or upon
conversion of this Note (as defined below) in accordance with Section 3 hereof),
this Note shall be surrendered to the Company for cancellation. This Secured
Convertible Note (including all Secured Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Secured
Convertible Notes issued pursuant to the Purchase Agreement (as defined below)
on the Issuance Date (collectively, the “Notes” and such other Secured
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 25.

1. PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal and all accrued
and unpaid Interest. Any such payment shall be applied pro rata to the Note and
the Other Notes in accordance with the respective Principal amounts thereof. The
Company may not prepay any portion of the outstanding Principal.

2. INTEREST; INTEREST RATE. Interest on this Note shall (i) accrue at the
Interest Rate, (ii) commence accruing on the Issuance Date, (iii) be computed on
the basis of a 365-day year for the actual number of days elapsed, and (iv) be
payable in cash to the Holder on the Maturity Date; provided that Interest shall
not be payable to the Holder under this Note if Stockholder Approval is
obtained. From



--------------------------------------------------------------------------------

and after the occurrence and during the continuance of any Event of Default, the
applicable Interest Rate shall automatically be increased by two percent
(2%) per annum above the Interest Rate otherwise applicable in accordance with
the terms hereof (the “Default Rate”). In the event that such Event of Default
is subsequently cured, the adjustment referred to in the preceding sentence
shall cease to be effective as of the date of such cure.

3. CONVERSION. This Note shall be convertible into validly issued, fully paid
and non-assessable shares of Preferred Stock (as defined below), on the terms
and conditions set forth in this Section 3.

(a) Automatic Conversion. If at any time after the Issuance Date and prior to
the Maturity Date, the Company obtains Stockholder Approval, then the
outstanding Principal amount of this Note automatically shall convert into
shares of Preferred Stock at the Conversion Price (as defined below) as of 12:00
noon, New York City time, on the Stockholder Approval Date; provided that such
conversion shall not occur if an Event of Default has occurred and is continuing
on the Stockholder Approval Date. If an Event of Default that occurred prior to
the Stockholder Approval Date and was continuing on the Stockholder Approval
Date is subsequently cured prior to the earlier to occur of (i) the Maturity
Date and (ii) the acceleration of this Note by the Holder, then the Note shall
automatically convert into shares of Preferred Stock at the Conversion Price as
of 12:00 noon, New York City time on the date of such cure. The Company shall
not issue any fraction of a share of Preferred Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Preferred
Stock, the Company shall round such fraction of a share of Preferred Stock up to
the nearest whole share. Except as provided in this Section 3(a), this Note
shall not be convertible into shares of Preferred Stock.

(b) Conversion Rate. The number of shares of Preferred Stock issuable upon
conversion of this Note shall be determined by dividing (x) the outstanding
Principal amount of this Note as of 12:00 noon, New York City time, on the
Conversion Date by (y) the Conversion Price.

(c) Mechanics of Conversion. The Company shall notify the Holder of the
automatic conversion in writing within one (1) Trading Day after the Conversion
Date. Within three (3) Trading Days after the Conversion Date, the Company shall
cause the Transfer Agent to issue, and the Company shall deliver, to the address
of such Holder set forth in the Purchase Agreement or to such address as
specified by the Holder in writing to the Company at least two (2) Business Days
prior to the Conversion Date, a certificate, registered in the name of the
Holder or its designee, for the number of Conversion Shares to which the Holder
shall be entitled.

4. GRANT OF SECURITY INTEREST. As collateral security for the Obligations, the
Company hereby grants to Valinor Management, LLC, on behalf of the investment
vehicles that it manages and who are holders of the Notes and on behalf of all
of the holders of the Other Notes (in such capacity, the “Lead Investor”), a
continuing, first priority security interest in the Deposit Account, all funds
therein, and all cash and non-cash proceeds thereof (collectively, the
“Collateral”). The security interest in the Collateral shall remain in effect
until all of the Obligations to the holders of the Notes are fully paid and
satisfied.

5. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the Company’s failure to pay to the Holder any amount of Principal or
Interest when and as due under this Note and the continuation of such failure
for a period of at least five (5) Trading Days;

 

2



--------------------------------------------------------------------------------

(ii) the commencement by the Company of a voluntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated as
bankrupt or insolvent, or the consent by it to the entry of a decree, order,
judgment or other similar document in respect of the Company in an involuntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal, state or foreign law, or the consent by it to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action;

(iii) the commencement against the Company by a third party of bankruptcy,
insolvency, reorganization or liquidation proceedings or other similar
proceedings for the relief of debtors and the same shall not be dismissed within
sixty (60) days of their initiation;

(iv) any representation or warranty made by the Company in Section 3.1 of the
Purchase Agreement shall prove to be incorrect as of the time it was made and
all such incorrect representations and warranties made by the Company shall,
when taken together in the aggregate, result in a Material Adverse Effect;

(v) the Company shall (i) merge with any Person, other than a merger with any
subsidiary of the Company in which the Company is the surviving corporation,
(ii) sell all or substantially all of its assets to any Person or entity, or
(iii) sell any equity interests of the Company if, after giving effect to such
sale of equity interests of the Company, any person or group (as such term is
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended),
would own more than 50% of the issued and outstanding equity interests of the
Company; or

(vi) the Company shall breach any of the covenants set forth in this Note or in
the Purchase Agreement.

Upon the occurrence of an Event of Default with respect to this Note or any
Other Note, the Company shall promptly deliver written notice thereof via
facsimile and overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to each Holder.

(b) If an Event of Default specified in Sections 5(a)(i), 5(a)(iv), 5(a)(v) or
5(a)(vi) occurs, then the Holder may, by written notice to the Company, declare
this Note to be forthwith due and payable, as to Principal and all accrued
Interest, whereupon this Note shall become forthwith due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company. If any Event of Default specified in
Sections 5(a)(ii) or (iii) occurs, the Principal of and accrued Interest on this
Note shall automatically forthwith become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Company.

 

3



--------------------------------------------------------------------------------

(c) If any Event of Default shall have occurred and be continuing:

(i) The Lead Investor, on behalf of the holders of the Notes, may exercise in
respect of the Collateral all of the rights and remedies of a secured party upon
default under the Uniform Commercial Code and under applicable law. Any surplus
of the Collateral held by the Lead Investor remaining after the payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

(ii) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay the Obligations, the Company shall be liable for the
deficiency, together with interest thereon at the Default Rate.

(iii) The Lead Investor shall not be required to marshal any present or future
collateral security (including, but not limited to, the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of the Lead Investor’s rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
the Company lawfully may, the Company hereby agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Lead Investor’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Company hereby irrevocably waives the benefits
of all such laws.

(iv) Upon the indefeasible payment in full of the Obligations, (i) the security
interests created hereby shall terminate and all rights to the Collateral shall
revert to the Company, and (ii) the Investors will, upon the Company’s request
and at the Company’s expense, (A) return to the Company such of the Collateral
as shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof, and (B) execute and deliver to the Company such documents as the
Company shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever. Notwithstanding the foregoing,
the Obligations shall continue to be effective or shall be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned

(d) If any Event of Default occurs and is continuing, the Holder may pursue any
available remedy to collect the payment of Principal and Interest or to enforce
the performance of any provision of this Note. If an Event of Default occurs and
is continuing, the holder of this Note may proceed to protect and enforce its
rights by an action at law, suit in equity or other appropriate proceeding. No
course of dealing and no delay on the part of the holder of this Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Note upon the holder hereof shall be exclusive of any
other right, power or remedy referred to herein or now or hereafter available at
law, in equity, by statute or otherwise.

 

4



--------------------------------------------------------------------------------

6. ADJUSTMENTS. Upon conversion of this Note, the Holder shall receive the
benefit of any adjustments made to the conversion price of the Preferred Stock
pursuant to Section 8 of the certificate of designation of the Preferred Stock
that occurred prior to Conversion Date.

7. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

8. RESERVATION OF AUTHORIZED SHARES. Subject to the receipt of Stockholder
Approval, the Company shall reserve out of its authorized and unissued Preferred
Stock and Common Stock, and for so long as any of the Notes are outstanding the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Preferred Stock and Common Stock, a number of shares of
Preferred Stock and Common Stock equal to the maximum number of shares of
Preferred Stock and Common Stock issuable upon conversion of the Note and the
conversion of the Conversion Shares issuable pursuant to the Notes (determined
without taking into account any limitations on the conversion of the Notes set
forth therein). If at any time the number of authorized but unissued shares of
Preferred Stock and/or Common Stock shall not be sufficient to effect the
conversion of the entire outstanding principal amount of the Notes or the
conversion of the Conversion Shares, as applicable, without limitation of such
other remedies as shall be available to the Holder of this Note, the Company
will use its commercially reasonably efforts to take such corporate action as
may, in the opinion of counsel, be necessary to increase its authorized but
unissued shares of Preferred Stock and/or Common Stock to such number of shares
as shall be sufficient for such purposes.

9. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, but not limited to, the Delaware
General Corporation Law).

10. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

(a) Rank. All payments due under this Note shall rank pari passu with all Other
Notes.

(b) Preservation of Existence, Etc. The Company shall maintain and preserve its
existence, rights and privileges.

(c) Incurrence of Indebtedness. Except as set forth in the Purchase Agreement,
the Company shall not (y) create, incur, assume, suffer to exist or otherwise
become or remain liable with respect to, any indebtedness for borrowed money
other than pursuant to the Credit Agreement or (z) grant any Lien (as defined in
the Purchase Agreement) on the assets of the Company or its subsidiaries;
provided, however, that the foregoing restriction shall not, subject to
Section 10(e)(ii) of this Note, in any way, apply to, prohibit or otherwise
restrict (i) the Salus Liens (as defined in the Purchase Agreement) or (ii) any
other Liens that are permitted under the Credit Agreement.

(d) Deposit Account Control Agreement. Prior to or at the Closing, the Company
will cause the bank or financial institution at which the Deposit Account shall
be maintained to enter into with the Company and the Lead Investor a deposit
account control agreement in form

 

5



--------------------------------------------------------------------------------

and substance acceptable to the Lead Investor (such acceptance not to be
unreasonably withheld or delayed). The Lead Investor will promptly comment on
the form of deposit account control agreement.

(e) Use of Proceeds of Deposit Account Control Agreement. For so long as the
Notes are outstanding, the Company shall not (i) use or withdraw any of the
proceeds in the Deposit Account (except for an amount equal to the Principal
amount of the Notes so converted into Common Stock in accordance with the terms
of the Notes) or (ii) grant any Lien on or any Person (other than Lead Investor,
on behalf of the holders of the Notes) any interest in the Deposit Account or
the proceeds thereof.

11. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.

12. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder in whole or in part, subject only to the provisions of the restrictive
legend set forth at the top of the first page of this Note; provided that, so
long as no Event of Default has occurred and is continuing, any such sale,
assignment or transfer shall be subject to the prior written consent of the
Company, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, further, that any partial offer, sale, assignment or
transfer of this Note shall be in a principal amount not less than $250,000.

13. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred as permitted under Section 12
above, the Holder shall surrender this Note to the Company along with a duly
executed copy of the transfer instrument attached hereto as Exhibit A, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Note (in accordance with Section 13(c)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 13(c)) to the Holder representing the outstanding
Principal not being transferred.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 13(c))
representing the outstanding Principal.

(c) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest on the Principal and Interest of
this Note, from the Issuance Date.

14. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and

 

6



--------------------------------------------------------------------------------

consequential damages for any failure by the Company to comply with the terms of
this Note. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall provide all information and
documentation to the Holder that is requested by the Holder to enable the Holder
to confirm the Company’s compliance with the terms and conditions of this Note
(including, without limitation, compliance with Section 10).

15. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the Purchase Agreement shall have the meanings
ascribed to such terms on the Issuance Date in the Purchase Agreement unless
otherwise consented to in writing by the Holder.

16. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

17. NOTICES; CURRENCY; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 7 of the Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

(b) Currency. All principal, interest and other amounts, if any, owing under
this Note or any Transaction Document that, in accordance with their terms, are
paid in cash, shall be paid in United States Dollars (“U.S. Dollars”).

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by
(i) wire transfer of immediately available funds to such Person according to
wire transfer instructions previously provided to the Company in writing or
(ii) a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day.

18. CANCELLATION. After all Principal and accrued Interest at any time owed on
this Note have been paid in full (or upon conversion of this Note in accordance
with Section 3 hereof, together with payment of any Interest due and owing upon
conversion in accordance with Section 3 hereof), this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

 

7



--------------------------------------------------------------------------------

19. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

20. SEVERABILITY. If any provision of this Note is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Note.

21. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD DEFER TO THE LAW OF ANOTHER JURISDICTION. THE COMPANY
AND THE HOLDER HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE
HOLDER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE HOLDER,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. THE COMPANY AND THE
HOLDER EACH HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS
TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND THE HOLDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

22. MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and, if there shall remain any excess
after such application, such excess shall be refunded to the Company

23. APPOINTMENT OF LEAD INVESTOR.

(a) Appointment. The Holder hereby designates Lead Investor to act as agent
(“Agent”) for the holders of the Notes with respect to any and all actions taken
by the Lead Investor, on behalf of the holders of the Notes and the other
Transaction Documents with respect to the Collateral (including under Section 4
and Section 5(c) hereof). The Holder hereby irrevocably authorizes Lead Investor
to take such action on its behalf with respect to the Collateral under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Lead Investor by the terms hereof and thereof and
such other powers as are

 

8



--------------------------------------------------------------------------------

reasonably incidental thereto and Lead Investor shall hold all Collateral,
payments of principal and interest, fees, charges and collections received
pursuant to the Transaction Documents in its capacity as Agent (and not in its
individual capacity as a holder of a Note), for the ratable benefit of the
holders of the Notes in proportion to the aggregate amounts then due and owing
to the holders under the Notes. Agent may perform any of its duties hereunder by
or through its agents or employees. As to any matters not expressly provided for
by the Transaction Documents, Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Holders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
other Transaction Documents or applicable law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

(b) Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in the Notes. None of Agent or any of its officers,
directors, partners, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by the Company contained in any of the Transaction Documents or
for any failure of the Company to perform its obligations under any of the
Transaction Documents. Agent shall not be under any obligation to any holder of
the Notes to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, the Transaction Documents, or
to inspect the properties, books or records of the Company. The duties of Agent
shall be mechanical and administrative in nature; Agent shall not by reason of
the Transaction Documents have a fiduciary relationship in respect of the Holder
or any other holder of the Notes; and nothing herein, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of the Transaction Documents except as expressly set forth herein.

(c) Lack of Reliance on Agent and Resignation. Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of the Transaction Documents or existence of any
Event of Default. Agent may resign on thirty (30) days’ written notice to each
of the holders of the Notes and the Company and upon such resignation, the
Required Holders will promptly designate a successor Agent. Any such successor
Agent shall succeed to the rights, powers and duties of Agent, and the term
“Agent” shall mean such successor agent effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent. After any
Agent’s resignation as Agent, the provisions of this Section 23 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

(d) Certain Rights of Agent. If Agent shall request instructions from the
holders of the Notes with respect to any act or action (including failure to
act) in connection with the Notes or with respect to the Collateral, Agent shall
be entitled to refrain from such act or taking such action unless and until
Agent shall have received instructions from the Required Holders; and Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, the holders of the Notes shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Holders.

 

9



--------------------------------------------------------------------------------

(e) Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, email, order or other document
or telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to the Notes and the other Transaction Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

(f) Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default hereunder, unless Agent has received
written notice from a holder of the Notes or the Company referring to the Notes,
describing such Event of Default and stating that such notice is a “notice of
default”. Agent shall take such action with respect to such Event of Default in
respect of the Collateral as shall be reasonably directed by the Required
Holders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default in
respect of the Collateral as it shall deem advisable in the best interests of
the holders of the Notes.

(g) Indemnification. To the extent Agent is not reimbursed and indemnified by
the Company, each holder of the Notes will reimburse and indemnify Agent in
proportion to its respective portion of the Notes outstanding, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of the
Notes or the other Transaction Documents; provided, that, the holders of the
Notes shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Agent’s gross (not mere) negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

(h) Agent in its Individual Capacity. With respect to the rights of Agent
arising under the Note purchased by it and the other Transaction Documents to
which it is a party, the Agent shall have the same rights and powers hereunder
as any other holder of the Notes as if it were not performing the duties as
Agent specified herein.

24. COLLECTION. The Company agrees to pay all reasonable costs and expenses
incurred by the Holder or the Agent, on behalf of the holders of the Notes,
including reasonable attorneys’ fees (including those for appellate
proceedings), incurred in connection with any Event of Default or in connection
with the collection or attempted collection or enforcement hereof, whether or
not legal proceedings may have been instituted.

25. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(b) “Collateral” shall have the meaning assigned to that term in the Purchase
Agreement.

 

10



--------------------------------------------------------------------------------

(c) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(d) “Conversion Date” means the date upon which this Note is converted pursuant
to Section 2(a).

(e) “Conversion Price” means $0.80.

(f) “Conversion Shares” means the shares of Preferred Stock issuable upon
conversion of the Notes.

(g) “Credit Agreement” means that certain Credit Agreement, dated as of June 14,
2013, as amended to date and in effect from time to time, among the Company, as
the Lead Borrower for the Borrowers named therein, the Guarantors named therein,
Salus Capital Partners, LLC, as Administrative Agent and Collateral Agent, and
the other lenders party thereto.

(h) “Deposit Account” means the deposit account of the Company established by
the Company for the purpose of holding the proceeds of the Notes during the
period provided for in the Purchase Agreement.

(i) “Flatbush” means Flatbush Watermill LLC.

(j) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the
United States Code) or under any other bankruptcy or insolvency law, assignments
for the benefit of creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

(k) “Interest Rate” means Seven and Twenty-Five Hundredths percent (7.25%) per
annum. The “Interest Rate” shall in all cases be subject to adjustment as set
forth in Section 2.

(l) “Material Adverse Effect” shall mean any set of circumstances or events
which (i) has or could reasonably be expected to have any material adverse
effect upon the business, properties, assets, financial condition, results of
operations or prospects of the Company and its subsidiaries taken as a whole,
(ii) impairs or could reasonably be expected to impair the ability of the
Company to perform its obligations under the Transaction Documents, or
(iii) impairs or could reasonably be expected to impair the ability of the
Holder to enforce its legal remedies pursuant to the Transaction Documents.

(m) “Maturity Date” means the earlier of (i) August 18, 2014 and (ii) the
Trading Day after the Stockholder Meeting (as defined in the Purchase Agreement)
if Stockholder Approval is not obtained at the Stockholder Meeting.

(n) “Obligations” means for so long as the Notes are outstanding, the payment by
the Company, as and when due and payable (by scheduled maturity, acceleration,
demand or otherwise, but not including the payment of any Notes by conversion
thereof into shares of Preferred Stock), of all principal and interest from time
to time owing by the Company under the Notes, including, without limitation, all
interest that accrues after the commencement of any Insolvency Proceeding of the
Company, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of an Insolvency Proceeding.

 

11



--------------------------------------------------------------------------------

(o) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

(p) “Preferred Stock” means (i) the Company’s Series B Convertible Preferred
Stock, $0.001 par value per share, and (ii) any capital stock into which such
preferred stock shall have been changed or any share capital resulting from a
reclassification of such preferred stock.

(q) “Purchase Agreement” means that certain Securities Purchase Agreement, dated
as of February 18, 2014, by and among the Company and the initial holders of the
Notes pursuant to which the Company issued the Notes, as may be amended,
modified or supplemented from time to time.

(r) “Principal Market” means the Nasdaq Global Market.

(s) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding (which
majority must include the Lead Investor and Flatbush).

(t) “Rights Agreement” means that certain stockholders rights agreement, dated
as of December 19, 2005, between the Company and AST, as rights agent.

(u) “Stockholder Approval” means approval by the stockholders of the Company of
an amendment to the certificate of incorporation of the Company to increase the
number of authorized and unissued shares of Common Stock by an amount not less
than the maximum number of shares of Common Stock issuable upon conversion of
the Conversion Shares issuable as of the Issuance Date, including Common Stock
issuable upon conversion of the Preferred Stock, pursuant to the Notes.

(v) “Salus Liens” shall have the meaning ascribed to it in the Purchase
Agreement.

(w) “Stockholder Approval Date” the date on which the Company obtains
Stockholder Approval.

(x) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York City time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

(y) “Transaction Documents” means this Note, the Other Notes, the Purchase
Agreement, the Certificate of Designation, the amendment to the Rights
Agreement, together with any amendments, restatements, extensions or other
modification thereto.

(page intentionally ends here)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

dELiA*s, Inc. By:  

 

  Name:   David J. Dick   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto [NAME OF ASSIGNEE] the within instrument of dELiA*s, Inc. and does hereby
irrevocably constitute and appoint [                    ] as Attorney to
transfer said instrument on the books of the within-named Company, with full
power of substitution in the premises.

Please Insert Social Security or Other Identifying Number of Assignee:
                    

Dated:                  , 20    

 

By:  

 

  Name:   Title:

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within instrument in every particular, without
alteration or enlargement or any change whatever.



--------------------------------------------------------------------------------

Annex B

Form of Certificate of Designation of Series B Convertible Preferred Stock



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATION OF

SERIES B CONVERTIBLE PREFERRED STOCK,

PAR VALUE $0.001 PER SHARE,

OF

dELiA*s, Inc.

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

The undersigned DOES HEREBY CERTIFY that the following resolution was duly
adopted by the Board of Directors (the “Board”) of dELiA*s, Inc., a Delaware
corporation (hereinafter called the “Corporation”), with the designations,
powers, preferences and relative, participating, optional or other special
rights, and qualifications, limitations and restrictions having been fixed by
the Board pursuant to authority granted to it under the Corporation’s Amended
and Restated Certificate of Incorporation and in accordance with the provisions
of Section 151 of the General Corporation Law of the State of Delaware:

WHEREAS, the Corporation’s Amended and Restated Certificate of Incorporation
provides for a class of its authorized stock known as Preferred Stock,
consisting of 25,000,000 shares, $0.001 par value per share, issuable from time
to time in one or more series;

WHEREAS, the Board is authorized by the Corporation’s Amended and Restated
Certificate of Incorporation to fix the designations, powers, preferences and
relative, participating, optional or other special rights, and qualifications,
limitations and restrictions of any wholly unissued series of Preferred Stock
and the number of shares constituting any such series;

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to authority conferred upon the
Board by the Amended and Restated Certificate of Incorporation of the
Corporation, the Board hereby authorizes the issuance of 441,000 shares of
Series B Convertible Preferred Stock, par value $0.001 per share, of the
Corporation and hereby fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and qualifications, limitations
and restrictions relating to such shares, in addition to those set forth in the
Amended and Restated Certificate of Incorporation of the Corporation, as
follows:

Section 1. Designation. The shares of such series shall be designated “Series B
Convertible Preferred Stock,” and the number of shares constituting such series
shall be 441,000 (the “Series B Preferred Stock”). The number of shares of
Series B Preferred Stock may be increased or decreased by resolution of the
Board and the approval by the holders of a majority of the shares of the
outstanding Series B Preferred Stock, voting as a separate class; provided that
no decrease shall reduce the number of shares of Series B Preferred Stock to a
number less than the number of shares of such series then outstanding.

Section 2. Currency. All Series B Preferred Stock shall be denominated in United
States currency, and all payments and distributions thereon or with respect
thereto shall be made in United States currency. All references herein to “$” or
“dollars” refer to United States currency.

Section 3. Ranking. The Series B Preferred Stock shall, with respect to dividend
rights and rights upon liquidation, winding up or dissolution, rank senior to
each other class or series of shares of the Corporation that the Corporation may
issue in the future the terms of which do not expressly provide that such class
or series ranks equally with, or senior to, the Series B Preferred Stock, with
respect to dividend rights and/or rights upon liquidation, winding up or
dissolution, including, without limitation, the common stock of the Corporation,
par value $0.001 per share (the “Common Stock”) and the Corporation’s Series A
Junior Participating Preferred Stock (such junior stock being referred to
hereinafter collectively as “Junior Stock”).



--------------------------------------------------------------------------------

The Series B Preferred Stock shall, with respect to dividend rights and rights
upon liquidation, winding up or dissolution, rank equally with each other class
or series of shares of the Corporation that the Corporation may issue in the
future the terms of which expressly provide that such class or series shall rank
equally with the Series B Preferred Stock with respect to dividend rights and
rights upon liquidation, winding up or dissolution (“Parity Stock”).

The Series B Preferred Stock shall, with respect to dividend rights and rights
upon liquidation, winding up or dissolution, rank junior to each other class or
series of shares of the Corporation that the Corporation may issue in the future
the terms of which expressly provide that such class or series shall rank senior
to the Series B Preferred Stock with respect to dividend rights and rights upon
liquidation, winding up or dissolution (“Senior Stock”). The Series B Preferred
Stock shall also rank junior to the Corporation’s existing and future
indebtedness.

Section 4. Dividends.

(a) The holders of Series B Preferred Stock shall be entitled to receive, when,
as and if declared by the Board, out of any funds legally available therefor,
dividends per share of Series B Preferred Stock of an amount equal to 6.0% per
annum of the Stated Value (as herein defined) of each share of such Series B
Preferred Stock then in effect, before any dividends shall be declared, set
apart for or paid upon the Junior Stock (the “Dividends”). For purposes hereof,
the term “Stated Value” shall mean $100 per share of Series B Preferred Stock.

(b) Dividends shall be payable in arrears. The first date on which Dividends
shall be payable shall be February 18, 2015 (the “First Payment Date”), and,
thereafter, Dividends shall be payable semi-annually in arrears only on
February 18 and August 18 of each year (unless any such day is not a Business
Day, in which event such Dividends shall be payable on the next succeeding
Business Day, without accrual to the actual payment date), commencing on
February 18, 2015 (such First Payment Date, and each such semi-annual payment
date, being a “Dividend Payment Date,” and the period from the date of issuance
of the Series B Preferred Stock to the first Dividend Payment Date and each such
semi-annual period thereafter being a “Dividend Period”). The amount of
Dividends payable on the Series B Preferred Stock for any period shall be
computed on the basis of a 365-day year and the actual number of days elapsed.
For the avoidance of doubt, on the First Payment Date the Company shall pay both
(i) the dividend otherwise due on such date, and (ii) an additional dividend
equal to the dividend which accrued in the first semi-annual period following
the filing of this Certificate.

(c) Dividends, whether or not declared, shall begin to accrue and be cumulative
from the Issue Date. If the Corporation does not pay any Dividend in full on any
scheduled Dividend Payment Date, then Dividends thereafter will accrue at an
annual rate of 8.0% of the Stated Value from such scheduled Dividend Payment
Date to the date that all accumulated Dividends on the Series B Preferred have
been paid in cash in full. For the avoidance of doubt, Dividends shall
accumulate whether or not in any Dividend Period there have been funds of the
Corporation legally available for the payment of such Dividends. By way of
example, with respect to one share of Series B Preferred Stock, if the Dividend
Payment Dates were February 15 and August 15, and on February 15 the Company
fails to make the required $3 Dividend (i.e., 6% per annum on the $100 Stated
Value), then on August 15 the Corporation owes $3 for the prior Dividend and $4
for the current Dividend.

(d) Except as otherwise provided herein, if at any time the Corporation pays
less than the total amount of Dividends then accumulated with respect to the
Series B Preferred Stock, such payment

 

2



--------------------------------------------------------------------------------

shall be distributed pro rata among the holders thereof based upon the Stated
Value on all shares of Series B Preferred Stock held by each such holder. When
Dividends are not paid in full upon the shares of Series B Preferred Stock, all
Dividends declared on Series B Preferred Stock and any other Parity Stock shall
be paid pro rata so that the amount of Dividends so declared on the shares of
Series B Preferred Stock and each such other class or series of Parity Stock
shall in all cases bear to each other the same ratio as accumulated Dividends
(for the full amount of dividends that would be payable for the most recently
payable dividend period if dividends were declared in full on non-cumulative
Parity Stock) on the shares of Series B Preferred Stock and such other class or
series of Parity Stock bear to each other.

(e) When and if declared, the Dividends shall be paid in cash.

(f) From and after the time, if any, that the Corporation shall have failed to
pay in full all accumulated and unpaid Dividends for all prior Dividend Periods
in accordance with this Section 4, without the consent of a majority of the
holders of the Series B Preferred Stock, no dividends shall be declared or paid
or set apart for payment, or other distribution declared or made, upon any
Junior Stock, nor shall any Junior Stock be redeemed, purchased or otherwise
acquired for any consideration (nor shall any moneys be paid to or made
available for a sinking fund for the redemption of any shares of any such Junior
Stock) by the Corporation, directly or indirectly until all such Dividends have
been paid in full.

(g) The Board may fix a record date for the determination of holders entitled to
receive payment of the Dividends payable pursuant to this Section 4, which
record date shall not be more than 60 days nor less than 10 days prior to the
date on which any such Dividend is paid.

(h) Notwithstanding anything herein to the contrary, any Dividend payments made
with respect to shares of Series B Preferred Stock will be made so long as such
payments are permitted under the Credit Agreement; provided however, that for
the avoidance of doubt, if Dividends are not paid on a Scheduled Payment Date
because they are not permitted under the Credit Agreement, Dividends will accrue
at an annual rate of 8.0% of the Stated Value from such scheduled Dividend
Payment Date to the date that all accumulated Dividends on the Series B
Preferred have been paid.

Section 5. Liquidation, Dissolution or Winding Up.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation (each, a “Liquidation”), after satisfaction of all liabilities
and obligations to creditors of the Corporation and before any distribution or
payment shall be made to holders of any Junior Stock, each holder of Series B
Preferred Stock shall be entitled to receive, out of the assets of the
Corporation or proceeds thereof (whether capital or surplus) legally available
therefor, an amount per share of Series B Preferred Stock equal to the Stated
Value per share, plus, an amount equal to any Dividends accumulated but unpaid
thereon (whether or not declared) through the date of Liquidation (the
“Liquidation Preference”). Subject to Section 8(i), holders of Series B
Preferred Stock will not be entitled to any other amounts from the Corporation
after they have received the full amounts provided for in this Section 5(a) and
will have no right or claim to any of the Corporation’s remaining assets.
Notwithstanding anything herein to the contrary, any Dividend payments made with
respect to shares of Series B Preferred Stock will be made so long as such
payments are permitted under the Credit Agreement; provided, however, that for
the avoidance of doubt, if accrued but unpaid Dividends are not paid on any date
of Liquidation because Dividends are not permitted under the Credit Agreement,
such accrued but unpaid Dividends will accrue at an annual rate of 8.0% until
paid.

(b) If, in connection with any distribution described in Section 5(a) above, the
assets of the Corporation or proceeds thereof are not sufficient to pay in full
the Liquidation Preference payable on the Series B Preferred Stock and the
corresponding amounts payable on the Parity Stock, then such assets, or the
proceeds thereof, shall be paid pro rata in accordance with the full respective
amounts which would be payable on such shares if all amounts payable thereon
were paid in full.

 

3



--------------------------------------------------------------------------------

(c) For purposes of Section 5(a), the merger or consolidation of the Corporation
with or into any other corporation or other entity, or the sale, conveyance,
license, lease or other disposition of all or substantially all of the assets of
the Corporation shall constitute a Liquidation; provided however, that the
holders of a majority of the Preferred Stock may declare that an event described
in this Section 5(c) does not constitute a Liquidation and the holders of the
Series B Preferred will receive the Conversion Price adjustment set forth in
Section 8(e).

(d) If the Corporation does not pay any accrued but unpaid Dividends in full on
any date of Liquidation, such accrued but unpaid Dividends will bear interest at
rate of 8.0% per annum until paid in full.

Section 6. Voting Rights. The holders of the shares of Series B Preferred Stock
shall be entitled to (i) vote with the holders of the Common Stock on all
matters submitted for a vote of holders of Common Stock, (ii) a number of votes
per share of Series B Preferred Stock equal to the number of shares of whole
shares of Common Stock into which each such share of Series B Preferred Stock is
then convertible at the time of the related record date and (iii) notice of all
stockholders’ meetings (or pursuant to any action by written consent) in
accordance with the Corporation’s Amended and Restated Certificate of
Incorporation and Bylaws as if the holders of Series B Preferred Stock were
holders of Common Stock. Except as provided herein or by law, holders of Series
B Preferred Stock shall vote together with the holders of Common Stock as a
single class.

Section 7. Conversion.

(a) Mandatory Conversion by the Corporation. If, at any time beginning on the
eighteenth (18) month anniversary of the Issue Date, the average of the Closing
Price of the Common Stock equals or exceeds two times the Conversion Price
(adjusted as described in Section 8) for a period of 30 Trading Days in any 45
consecutive Trading Day period (the Business Day immediately following such 30th
Trading Day, the “Mandatory Conversion Date”), then at the Corporation’s
election at any time thereafter, each share of Series B Preferred Stock shall be
converted into that number of shares of Common Stock determined by dividing the
Stated Value of such share of Series B Preferred Stock by the Conversion Price,
plus the Corporation shall pay to the holders of the Series B Preferred Stock an
amount of cash per share of Series B Preferred Stock equal to accrued but unpaid
Dividends on such share through but excluding the Mandatory Conversion Date, out
of surplus and from funds legally available therefor (the “Mandatory
Conversion”); provided that the foregoing Mandatory Conversion may only be
elected by the Corporation if (i) there is an effective registration statement
covering all of the shares of Common Stock issuable upon such Mandatory
Conversion, and (ii) the Common Stock is then trading on the New York Stock
Exchange, the NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Global
Market, or the NASDAQ Capital Market. If the Corporation does not pay any
accrued but unpaid Dividends in full in cash on any Mandatory Conversion Date,
such accrued but unpaid Dividends will bear interest at rate of 8.0% per annum
until paid in full. Notwithstanding anything herein to the contrary, any such
payments made with respect to shares of Series B Preferred Stock will be made so
long as such payments are permitted under the Credit Agreement; provided,
however, that for the avoidance of doubt, if accrued but unpaid Dividends are
not paid on any Mandatory Conversion Date because Dividends are not permitted
under the Credit Agreement, such accrued but unpaid Dividends will accrue at an
annual rate of 8.0% until paid.

(b) Optional Conversion. At any time, each holder of Series B Preferred Stock
shall have the right, at such holder’s option, to convert any or all of such
holder’s shares of Series B Preferred Stock,

 

4



--------------------------------------------------------------------------------

and the shares of Series B Preferred Stock to be converted shall be converted
into that number of shares of Common Stock determined by dividing the Stated
Value of such share of Series B Preferred Stock by the Conversion Price, plus
the Corporation shall pay to the holders of the Series B Preferred Stock an
amount in cash per share of Series B Preferred Stock equal to accrued but unpaid
dividends on such shares through but excluding the applicable conversion date,
out of surplus and from funds legally available therefor. If the Corporation
does not pay any accrued but unpaid Dividends in cash in full on any Conversion
Date (as defined below), such accrued but unpaid Dividends will bear interest at
rate of 8.0% per annum until paid in full. Notwithstanding anything herein to
the contrary, any such payments made with respect to shares of Series B
Preferred Stock will be made so long as such payments are permitted under the
Credit Agreement; provided, however, that for the avoidance of doubt, if accrued
but unpaid Dividends are not paid on any Conversion Date because Dividends are
not permitted under the Credit Agreement, such accrued but unpaid Dividends will
accrue at an annual rate of 8.0% until paid.

(c) Conversion Price. The Conversion Price is subject to adjustment in
accordance with Section 8.

(d) Conversion Procedures. A holder must do each of the following in order to
convert its shares of Series B Preferred Stock pursuant to this Section 7:

(1) complete and manually sign the conversion notice provided by the
Corporation, and deliver such notice to the Corporation;

(2) deliver to the Corporation the certificate or certificates representing the
shares of Series B Preferred Stock to be converted (or, if such certificate or
certificates have been lost, stolen or destroyed, a lost certificate affidavit
and indemnity in form and substance reasonably acceptable to the Corporation);

(3) if required, furnish appropriate endorsements and transfer documents in form
and substance reasonably acceptable to the Corporation; and

(4) if required, pay any stock transfer, documentary, stamp or similar taxes not
payable by the Corporation pursuant to Section 7(h).

The “Conversion Date” means the date on which a holder complies in all respects
with the procedures set forth in this Section 7(d).

(e) Effect of Conversion. Effective immediately prior to the Close of Business
on the Conversion Date applicable to any shares of Series B Preferred Stock,
dividends shall no longer accrue or be declared on any such shares of Series B
Preferred Stock and such shares of Series B Preferred Stock shall cease to be
outstanding.

(f) Record Holder of Underlying Securities as of Conversion Date. The Person or
Persons entitled to receive the Common Stock and, to the extent applicable,
cash, issuable upon conversion of Series B Preferred Stock on a Conversion Date
shall be treated for all purposes as the record holder(s) of such shares of
Common Stock and/or cash as of the Close of Business on such Conversion Date. As
promptly as practicable on or after the Conversion Date and compliance by the
applicable holder with the relevant conversion procedures contained in
Section 7(d) (and in any event no later than three Trading Days thereafter), the
Corporation shall issue the number of whole shares of Common Stock issuable upon
conversion. Such delivery of shares of Common Stock shall be made in
certificated form. Any such certificate or certificates and any cash shall be
delivered by the Corporation to the appropriate holder by mailing certificates
evidencing the shares to the holders at their respective addresses as set forth
in the

 

5



--------------------------------------------------------------------------------

conversion notice. If fewer than all of the shares of Series B Preferred Stock
held by any holder are converted pursuant to Section 7(b), then a new
certificate representing the unconverted shares of Series B Preferred Stock
shall be issued to such holder concurrently with the issuance of the
certificates representing the applicable shares of Common Stock. In the event
that a holder shall not by written notice designate the name in which shares of
Common Stock and, to the extent applicable, cash to be delivered upon conversion
of shares of Series B Preferred Stock should be registered or paid, or the
manner in which such shares and, if applicable, cash should be delivered, the
Corporation shall be entitled to register and deliver such shares and, if
applicable, cash in the name of the holder and in the manner shown on the
records of the Corporation.

(g) Status of Converted or Acquired Shares. Shares of Series B Preferred Stock
duly converted in accordance with this Certificate of Designation, or otherwise
acquired by the Corporation in any manner whatsoever, shall be retired promptly
after the acquisition thereof. All such shares shall upon their retirement and
any filing required by the Delaware General Corporation Law become authorized
but unissued shares of Preferred Stock, without designation as to series until
such shares are once more designated as part of a particular series by the Board
pursuant to the provisions of the Amended and Restated Certificate of
Incorporation.

(h) Taxes. (1) The Corporation and its paying agent shall be entitled to
withhold taxes on all payments on the Series B Preferred Stock or Common Stock
or other securities issued upon conversion of the Series B Preferred Stock to
the extent required by law. Prior to the date of any such payment, each holder
of Series B Preferred Stock shall deliver to the Corporation or its paying agent
a duly executed, valid, accurate and properly completed Internal Revenue Service
Form W-9 or an appropriate Internal Revenue Service Form W-8, as applicable.

(2) The Corporation shall pay any and all documentary, stamp and similar issue
or transfer tax due on (x) the issue of the Series B Preferred Stock and (y) the
issue of shares of Common Stock upon conversion of the Series B Preferred Stock.
However, in the case of conversion of Series B Preferred Stock, the Corporation
shall not be required to pay any tax or duty that may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock or
Series B Preferred Stock in a name other than that of the holder of the shares
to be converted, and no such issue or delivery shall be made unless and until
the person requesting such issue has paid to the Corporation the amount of any
such tax or duty, or has established to the satisfaction of the Corporation that
such tax or duty has been paid.

(i) Compensation for Buy-In on Failure to Timely Deliver Certificates upon
Conversion. If the Corporation fails to deliver to a holder of Series B
Preferred Stock the applicable certificate or certificates, with respect to the
Conversion Shares within three (3) Trading Days following each Conversion Date
(the “Share Delivery Date”) (other than a failure caused by incorrect or
incomplete information provided by such holder to the Corporation), and if after
such Share Delivery Date such holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such holder of the Conversion Shares (a “Buy-In”), then the Corporation
shall (A) pay in cash to such holder (in addition to any other remedies
available to or elected by such holder) the amount by which (x) such holder’s
total purchase price (including any brokerage commissions) for the shares of
Common Stock so purchased pursuant to such Buy-In exceeds (y) the product of
(1) the number of shares of Common Stock subject to such Buy-In multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed) including brokerage commissions), and (B) at the option
of such holder, either reissue (if surrendered) the shares of Series B Preferred
Stock equal to the number of shares of Series B Preferred Stock submitted for
conversion or deliver to such holder the number of shares of Common Stock that
would have been issued if the Corporation had timely complied

 

6



--------------------------------------------------------------------------------

with its delivery requirements. For example, if a holder purchases shares of
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of shares of Series B Preferred Stock with
respect to which the actual sale price (including any brokerage commissions)
giving rise to such purchase obligation was a total of $10,000 under clause
(A) of the immediately preceding sentence, the Corporation shall be required to
pay such holder $1,000. The holder shall provide the Corporation written notice,
within five (5) Trading Days after the occurrence of Buy-In, indicating the
amounts payable to such holder in respect of such Buy-In together with
applicable confirmations and other evidence reasonably requested by the
Corporation. Nothing herein shall limit a holder’s right to pursue any other
remedies available to it hereunder, at law, or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Corporation’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the shares of the Series B Preferred
Stock as required pursuant to the terms hereof; provided, however, that the
holder shall not be entitled to both (i) require the reissuance of the shares of
Series B Preferred Stock submitted for conversion for which such conversion was
not timely honored and (ii) receive the number of shares of Common Stock that
would have been issued if the Corporation had timely complied with its delivery
requirements set forth herein

Section 8. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while the
Series B Preferred Stock is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any other Common Stock Equivalents (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Corporation upon conversion of, or payment of a Dividend on, the Series B
Preferred Stock), (ii) subdivides outstanding shares of Common Stock into a
larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Corporation, then the Conversion Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section 8(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

(b) Subsequent Equity Sales. If the Corporation, at any time while the Series B
Preferred Stock is outstanding, shall sell, grant any option to purchase, sell
or grant any right to reprice its securities, or otherwise disposes of or issue
any Common Stock or Common Stock Equivalents entitling any Person to acquire
shares of Common Stock, at a price per share less than the then Conversion Price
(such issuances collectively, a “Dilutive Issuance”), as adjusted hereunder (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which is issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share which is less than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced by multiplying the
Conversion Price by a fraction, the numerator of which is the number of shares
of Common Stock issued and outstanding immediately prior to the Dilutive
Issuance plus the number of shares of Common Stock which the offering price for
such Dilutive Issuance would purchase at the then Conversion Price, and the
denominator of which shall be the sum of the number of shares of Common Stock
issued and outstanding immediately prior to the Dilutive Issuance plus the
number of shares of Common Stock so issued or

 

7



--------------------------------------------------------------------------------

issuable in connection with the Dilutive Issuance. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustment will be made under this
Section 8(b) in respect of an Exempt Issuance. Notwithstanding anything to the
contrary in this Section 8(b), the Conversion Price will not be adjusted to a
price that is less than $0.75 (as adjusted in accordance with Section 8(a) and
Section 8(c)-(i)).

(c) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 8(a) above, if at any time the Corporation grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the holder could have acquired if the holder had held the number of shares
of Common Stock acquirable upon complete conversion of such holder’s Series B
Preferred Stock immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights.

(d) Pro Rata Distributions. During such time as the Series B Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of the Series B Preferred Stock,
then, in each such case, the holder shall be entitled to participate in such
Distribution to the same extent that the holder would have participated therein
if the holder had held the number of shares of Common Stock acquirable upon
complete conversion of the Series B Preferred Stock immediately before the date
of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution.

(e) Fundamental Transaction. Subject to Section 5(c), if, at any time while the
Series B Preferred Stock is outstanding, (i) the Corporation, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Corporation with or into another Person, (ii) the
Corporation, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Corporation or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Corporation, directly or indirectly,
in one or more related transactions effects any reclassification, reorganization
or recapitalization of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property, or (v) the Corporation, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of the Series B Preferred
Stock, the holder shall have the right to receive, for each share of Common
Stock that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction, the number of shares of Common
Stock of the successor or acquiring corporation or of the Corporation, if it is
the surviving corporation,

 

8



--------------------------------------------------------------------------------

and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which the Series B Preferred Stock is convertible immediately
prior to such Fundamental Transaction. For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the holder of Series B Preferred Stock shall
be given the same choice as to the Alternate Consideration it receives upon any
conversion of the Series B Preferred Stock following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Corporation or surviving entity in such Fundamental Transaction
shall file a new Certificate of Designation with the same terms and conditions
and issue to the holders new preferred stock consistent with the foregoing
provisions and evidencing the holders’ right to convert such preferred stock
into Alternate Consideration. The Corporation shall cause any successor entity
in a Fundamental Transaction in which the Corporation is not the survivor (the
“Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation in accordance with the
provisions of this Section 8(e) pursuant to written agreements in form and
substance reasonably satisfactory to the holder and approved by the holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of the Series B Preferred Stock, deliver to the holder
in exchange for the Series B Preferred Stock a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Series B Preferred Stock which is convertible for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon
conversion of the Series B Preferred Stock (without regard to any limitations on
the conversion of the Series B Preferred Stock) prior to such Fundamental
Transaction, and with a conversion price which applies the Conversion Price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of the Series B Preferred Stock immediately prior to the consummation of
such Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designation referring to the “Corporation” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Corporation and shall assume all of the obligations of the Corporation under
this Certificate of Designation with the same effect as if such Successor Entity
had been named as the Corporation herein.

(f) Other Events. If any event occurs of the type contemplated by the foregoing
provisions of this Section 8 but not expressly provided for by such provisions,
then the Board will make an appropriate adjustment to the Conversion Price so as
to protect the rights of the holders of the Series B Preferred Stock; provided,
however, that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 8.

(g) Limitation to Conversion Price Adjustment. All calculations under this
Section 8 shall be made to the nearest cent or the nearest 1/100th of a share,
as the case may be. For purposes of this Section 8, the number of shares of
Common Stock deemed to be issued and outstanding as of a given date shall be the
sum of the number of shares of Common Stock (excluding any treasury shares of
the Corporation) issued and outstanding.

 

9



--------------------------------------------------------------------------------

(h) Notice to the Holders. Whenever the Conversion Price is adjusted pursuant to
any provision of this Section 8, the Corporation shall promptly deliver to each
holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

(i) Notice to Allow Conversion by Holder. In addition to any notices required
pursuant to Section 8(h), if (A) the Corporation shall declare a dividend (or
any other distribution in whatever form) on the Common Stock, (B) the
Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, or any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property, (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, or (F) any
Liquidation not covered by the foregoing clauses, then, in each case, the
Corporation shall cause to be filed at each office or agency maintained for the
purpose of conversion of this Series B Preferred Stock, and shall cause to be
delivered to each holder at its last address as it shall appear upon the stock
books of the Corporation, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange

Section 9. Negative Covenants. So long as the Lead Investor or Flatbush, as the
case may be, beneficially owns (determined in accordance with Rule 13D-3 under
the Exchange Act) at least ten percent (10%) of the Common Stock (on an
as-converted basis), the Company shall not, without the prior written consent of
the Lead Investor and/or Flatbush, as the case may be, take any of the following
actions or engage in any of the following transactions: (a) if all accrued
dividends on the Series B Preferred Stock shall not have been paid in full,
declare or pay dividends on, or repurchase or redeem, any shares of capital
stock of the Company; except for repurchases or deemed repurchases in connection
with net or cashless exercise of options and issuances under the Rights
Agreement; (b) authorize, create or issue any class or series of capital stock
of the Corporation that ranks senior to or in parity with the Preferred Stock,
including any additional Series B Preferred Stock; or (iii) amend, alter or
repeal of any provision of the certificate of incorporation or bylaws of the
Corporation that materially and adversely affects the rights, preferences,
privileges or voting powers of the Series B Preferred Stock; provided, that an
amendment to the certificate of incorporation of the Corporation to increase the
number of authorized and unissued shares of Common Stock by an amount not less
than the maximum number of Common Stock issuable upon conversion of the shares
of Series B Preferred Stock, as well as an incremental increase in the number of
authorized shares of Common Stock to be used, inter alia, in respect of the
Corporation’s present or future compensation plans, shall not require the
consent of the Lead Investor or Flatbush.

Section 10. Reservation of Shares. The Corporation shall at all times when the
Series B Preferred Stock shall be outstanding reserve and keep available, free
from preemptive rights, for issuance upon the conversion of Series B Preferred
Stock, such number of its authorized but unissued Common Stock as will from time
to time be sufficient to permit the conversion of all outstanding Series B
Preferred Stock. Prior to the delivery of any securities which the Corporation
shall be obligated to deliver upon conversion of the Series B Preferred Stock,
the Corporation shall comply with all applicable laws and regulations which
require action to be taken by the Corporation.

 

10



--------------------------------------------------------------------------------

Section 11. Fractional Shares. No fractional shares of Common Stock will be
delivered to the holders of Series B Preferred Stock upon conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Corporation shall round such fraction up to the nearest whole share.

Section 12. Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to or at the Close of Business on a Business Day and electronic confirmation of
receipt is received by the sender, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than the Close of Business on any Business Day, (iii) the Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Corporation, attention: General Counsel, or (ii) if to a holder of Series B
Preferred Stock, to the address or facsimile number appearing on the
Corporation’s stockholder records or such other address or facsimile number as
such holder may provide to the Corporation in accordance with this Section 12.

Section 13. Certain Definitions. As used in this Certificate of Designation, the
following terms shall have the following meanings, unless the context otherwise
requires:

“Alternate Consideration” shall have the meaning ascribed to it in Section 8(e).

“Board” shall have the meaning ascribed to it in the recitals.

“Business Day” shall mean a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by the Corporation.

“Certificate of Designation” shall mean this Certificate of Designation relating
to the Series B Preferred Stock, as it may be amended from time to time.

“Close of Business” shall mean 5:00 p.m., New York City time, on any Business
Day.

“Closing Price” shall mean (i) if the Common Stock is listed on a national
securities exchange, the volume weighted average price per share of the Common
Stock on the applicable Trading Day on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, (ii) if the
Common Stock is not listed on a national securities exchange and if prices for
the Common Stock are then quoted on the OTC Bulletin Board, the volume weighted
average price per share of the Common Stock on the applicable Trading Day on the
OTC Bulletin Board, or (iii) if the Common Stock is not then listed or quoted on
the OTC Bulletin Board, then a price per share of Common Stock calculated by
reference to the fair market value of the Corporation as may be established by a
nationally recognized third party valuation consultant mutually acceptable to
the Corporation and the holders of a majority of the Preferred Stock, the cost
of which valuation will be borne by the Corporation.

 

11



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” shall have the meaning ascribed to it in Section 3.

“Common Stock Equivalents” means any securities of the Corporation which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Conversion Date” shall have the meaning ascribed to it in Section 7(d).

“Conversion Price” means $0.80.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series B Preferred Stock in accordance with the
terms hereof.

“Corporation” shall have the meaning ascribed to it in the recitals.

“Credit Agreement” means that certain credit agreement, dated as of June 14,
2013, by, among others, the Corporation, certain wholly-owned subsidiaries of
the Corporation, and Salus Capital Partners, LLC, as amended and in effect from
time to time.

“Dilutive Issuance” shall have the meaning ascribed to it in Section 8(b).

“Distribution” shall have the meaning ascribed to it in Section 8(d).

“Dividend” shall have the meaning ascribed to it in Section 4(a).

“Dividend Payment Date” shall have the meaning ascribed to it in Section 4(b).

“Dividend Period” shall have the meaning ascribed to it in Section 4(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exempt Issuance” shall mean, any issuances of (1) Capital Stock to employees,
directors, officers or consultants of or to the Corporation or any of its
Subsidiaries pursuant to a stock option or incentive compensation or similar
plan outstanding as of the date hereof or, subsequent to the date hereof,
approved by the Board or a duly authorized committee of the Board,
(2) securities pursuant to any bona fide merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, share exchange, business combination or similar transaction or
any other direct or indirect acquisition by the Corporation, whereby the
Corporation’s securities comprise, in whole or in part, the consideration paid
by the Corporation in such transaction, (3) shares of Common Stock issued at a
price equal to or greater than the Closing Price on the Trading Day immediately
preceding the earlier of (x) the date on which the sale or issuance of the
Series B Preferred Stock is publicly announced and (y) the date on which the
price for such sale or issuance of the Series B Preferred Stock is agreed or
fixed, and (4) securities convertible into, exercisable or exchangeable for
shares of Common Stock issued with an exercise or conversion price equal to or
greater than the Closing Price on the Trading Day immediately preceding the
earlier of (x) the date on which the sale or issuance is publicly announced and
(y) the date on which the price for such sale or issuance is agreed or fixed.

“Fundamental Transaction” shall have the meaning ascribed to it in Section 8(e).

 

12



--------------------------------------------------------------------------------

“Issue Date” shall mean February 18, 2014, including, without limitation, with
respect to any shares of Series B Preferred Stock issued in connection with the
conversion of Secured Convertible Notes (the “Notes”) of the Corporation issued
to the holders of Series B Preferred Stock on or about the Issue Date, without
regard to when such shares of Preferred Stock are actually issued. For the
avoidance of doubt, upon conversion of the Notes into shares of Series B
Preferred Stock, Dividends shall be deemed to have started accruing on such
shares as of the Issue Date, even though such shares were issued after the Issue
Date

“Junior Stock” shall have the meaning ascribed to it in Section 3.

“Liquidation” shall have the meaning ascribed to it in Section 5(a).

“Liquidation Preference” shall have the meaning ascribed to it in Section 5(a).

“Mandatory Conversion” shall have the meaning ascribed to it in Section 7(a).

“Mandatory Conversion Date” shall have the meaning ascribed to it in
Section 7(a).

“Parity Stock” shall have the meaning ascribed to it in Section 3.

“Person” shall mean any individual, company, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.

“Preferred Stock” shall mean any and all series of preferred stock of the
Corporation, including the Series B Preferred Stock.

“Purchase Rights” shall have the meaning ascribed to it in Section 8(c).

“Senior Stock” shall have the meaning ascribed to it in Section 3.

“Series B Preferred Stock” shall have the meaning ascribed to it in Section 1.

“Stated Value” shall have the meaning ascribed to it in Section 4(a).

“Subsidiary” means any company or corporate entity for which the Corporation
owns, directly or indirectly, an amount of the voting securities, other voting
rights or voting partnership interests of which is sufficient to elect at least
a majority of its board of directors or other governing body (or, if there are
no such voting interests, more than 50% of the equity interests of such company
or corporate entity).

“Successor Entity” shall have the meaning ascribed to it in Section 8(e).

“Trading Day” shall mean any Business Day on which the Common Stock is traded,
or able to be traded, on the principal national securities exchange on which the
Common Stock is listed or admitted to trading.

Section 14. Headings. The headings of the paragraphs of this Certificate of
Designation are for convenience of reference only and shall not define, limit or
affect any of the provisions hereof.

Section 15. Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the record holder of any share of the Series
B Preferred Stock as the true and lawful owner thereof for all purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

13



--------------------------------------------------------------------------------

Section 16. Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be required by
the Corporation.

Section 17. Transfer Agent, Conversion Agent, Registrar and Paying Agent. The
duly appointed Transfer Agent, Conversion Agent, Registrar and Paying Agent for
the Series B Preferred Stock shall be the Corporation. The Corporation may, in
its sole discretion, cease to act as Transfer Agent, Conversion Agent, Registrar
and Paying Agent for the Series B Preferred Stock; provided that the Corporation
shall appoint a successor transfer agent who shall accept such appointment prior
to the effectiveness of such cessation. Upon any such cessation or appointment,
the Corporation shall send notice thereof to the holders of the Series B
Preferred Stock.

Section 18. Waiver. Any waiver by the Corporation or a holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other holders. The failure of the Corporation or a holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a holder must be in writing.

Section 19. Severability. If any term of the Series B Preferred Stock set forth
herein is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other terms set forth herein which can be given
effect without the invalid, unlawful or unenforceable term will, nevertheless,
remain in full force and effect, and no term herein set forth will be deemed
dependent upon any other such term unless so expressed herein.

Section 20. Other Rights. The shares of Series B Preferred Stock shall not have
any rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Amended and Restated
Certificate of Incorporation or as provided by applicable law and regulation.

RESOLVED, FURTHER, that the Chief Executive Officer or Secretary of the
Corporation be and they hereby are authorized and directed to prepare and file
this Certificate of Designation in accordance with the foregoing resolution and
the provisions of Delaware law.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, dELiA*s, Inc. has caused this Certificate of Designation to
be duly executed by its authorized corporate officer this 18th day of February,
2014.

 

dELiA*s, Inc. By:  

 

  Name:   Title:

 

15



--------------------------------------------------------------------------------

Exhibit A

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.

Provide the information requested by the Investor Questionnaire:

 

  2. Exhibit A-1 - Investor Questionnaire.

Provide the information requested by the Registration Statement Questionnaire:

 

  3. Exhibit A-2 - Registration Statement Questionnaire.

Provide the information requested by the Investor Certificate:

 

  4. Exhibit A-3 - Investor Certificate. Please provide Certificate 1 or
Certificate 2, as applicable.

Return Documents to the Company.

 

  5. Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits A-1 through A-3, to:

Facsimile:

Telephone:

Attn:

 

  6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
A-1 through A-3 to:

Address:

 

B. Instructions regarding the wire transfer of funds for the purchase of the
Securities will be telecopied to the Investor by the Company at a later date.

 

-2-



--------------------------------------------------------------------------------

Exhibit A-1

dELiA*s, Inc.

INVESTOR QUESTIONNAIRE

Please provide us with the following information:

 

1.   The exact name that the certificates representing shares of Preferred Stock
and the Note are to be registered in (this is also the name that will appear on
the stock certificate(s) for the Conversion Shares). You may use a nominee name
if appropriate:   

 

2.   The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:   

 

3.   The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:   

 

    

 

    

 

    

 

    

 

4.   The Tax Identification Number of the Registered Holder listed in response
to item 1 above:   

 



--------------------------------------------------------------------------------

Exhibit A-2

dELiA*s, Inc.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

 

1. Please state your organization’s name exactly as it should appear in the
Registration Statement:

 

 

Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.

State any exceptions here:

 

 

If the Investor is not a natural person, please identify the natural person or
persons who will have voting and investment control over the shares of Preferred
Stock and Conversion Shares owned by the Investor:

 

 

2. Address of your organization:

 

 

 

Telephone:   

 

Fax:   

 

Contact Person:   

 

3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or any of your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any position
or office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.)

                         Yes                                      
                  No



--------------------------------------------------------------------------------

If yes, please indicate the nature of any such relationship below:

4. Are you the beneficial owner of any other securities of the Company? (Include
any equity securities that you beneficially own or have a right to acquire
within 60 days after the date hereof, and as to which you have sole voting
power, shared voting power, sole investment power or shared investment power.)

                         Yes                                      
                  No

If yes, please describe the nature and amount of such ownership as of a recent
date.

5. Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.

State any exceptions here:

6. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

                         Yes                                      
                  No

If yes, please describe the nature and amount of such arrangements.

7. FINRA Matters

(a) State below whether (i) you or any associate or affiliate of yours are a
member of the FINRA, a controlling shareholder of an FINRA member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
FINRA member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any FINRA
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.

 

      Yes:    No:                ______    ______         

 

-2-



--------------------------------------------------------------------------------

If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:

If you answer “no” to Question 7(a), you need not respond to Question 7(b).

(b) State below whether you or any associate or affiliate of yours has been an
underwriter, or a controlling person or member of any investment banking or
brokerage firm which has been or might be an underwriter for securities of the
Corporation or any affiliate thereof including, but not limited to, the common
stock now being registered.

 

      Yes:    No:                ______    ______         

If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.

 

-3-



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time. The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein). The undersigned hereby consents to the use of all
such information in the Registration Statement.

The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.

The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.

 

  Dated:  

 

           

 

        Name        

 

        Signature        

 

        Name and Title of Signatory

 

-4-



--------------------------------------------------------------------------------

Exhibit A-3

dELiA*s, Inc.

INVESTOR CERTIFICATE

If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate 1. If the Investor is an individual, such individual must
complete, date and sign Certificate 2.

CERTIFICATE 1

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,

TRUST, FOUNDATION AND JOINT INVESTORS

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The Investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

 

 

 

   Limited Partnership  

 

   General Partnership  

 

   Limited Liability Company  

 

   Corporation  

 

   Revocable Trust (identify each grantor and indicate under what circumstances
the trust is revocable by

the grantor):   

 

 

(Continue on a separate piece of paper, if necessary.)

 

 

 

   Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and

beneficiaries):   

 

 

(Continue on a separate piece of paper, if necessary.)

 

 

 

   Other form of organization (indicate form of organization (  

 

 

  ).

 

  (c) Indicate the approximate date the undersigned entity was formed:   

 

  .

 

-5-



--------------------------------------------------------------------------------

(d) In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

 

 

             

   1. A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;  

 

   2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;  

 

   3. An insurance company as defined in Section 2(13) of the Securities Act;  

 

   4. An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;  

 

   5. A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;  

 

   6. A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;  

 

   7. An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;  

 

   8. A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;  

 

   9. Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;  

 

   10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;

 

-6-



--------------------------------------------------------------------------------

 

             

   11. An entity in which all of the equity owners qualify under any of the
above or below subparagraphs. If the undersigned belongs to this investor
category only, list the equity owners of the undersigned, and the investor
category which each such equity owner satisfies:

 

 

 

  (Continue on a separate piece of paper, if necessary.)   a.    Any natural
person whose individual net worth, or joint net worth with that person’s spouse,
at the time of the purchase exceeds $1,000,0001 ; and/or   b.    Any natural
person who had an individual income in excess of $200,000 in each of the two
most recent years or joint income with that person’s spouse in excess of
$300,000 in each of the two most recent years and who reasonably expects to
reach the same income level in the current year; and/or   c.    Any director or
executive officer of the Company.

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

 

 

 

 

 

 

Dated:  

 

  , 2014

 

Print Name of Investor

 

Name:     Title:    
(Signature and title of authorized officer, partner or trustee)

 

1  “Net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
securities are purchased or acquired, but includes (i) any mortgage amount in
excess of the home’s fair market value and (ii) any mortgage amount that was
borrowed during the 60-day period before the closing date for the sale of
securities for the purpose of investing in the securities.

 

-7-



--------------------------------------------------------------------------------

CERTIFICATE 2

CERTIFICATE FOR INDIVIDUALS

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The Investor has the authority and capacity to invest in the Company.

(b) In order for the Company to offer and sell the securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

 

 

 

  1.    Any natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of the purchase exceeds $1,000,0002; and/or  

 

  2.    Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of the two most recent years and who reasonably
expects to reach the same income level in the current year; and/or  

 

  3.    Any director or executive officer of the Company.

(Please note that “income” does not refer simply to gross income or total
revenues. For instance, if appropriate, your operating expenses or costs of
revenues should be deducted from your total income, if those amounts are
material. Your “income” for a particular year may be calculated by adding to
your adjusted gross income as calculated for federal income tax purposes any
deduction for long term capital gains, any deduction for depletion allowance,
any exclusion for tax exempt interest and any losses of a partnership allocated
to you as a partner.)

 

2  “Net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
securities are purchased or otherwise acquired, but includes (i) any mortgage
amount in excess of the home’s fair market value and (ii) any mortgage amount
that was borrowed during the 60-day period before the closing date for the sale
of securities for the purpose of investing in the securities.

 

-8-



--------------------------------------------------------------------------------

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal residence during the past two years and
the dates during which you maintained your principal residence in each state,
(ii) state(s), if any, in which you are registered to vote; (iii) states, if
any, in which you hold a driver’s license, and (iv) state(s), if any, in which
you pay income taxes.

 

  

 

 

Please set forth in the space provided below the name, address and
title/capacity (e.g., parent, legal guardian, joint owners (if securities are
held jointly), executor, etc.) of each person, if any, that has the sole or
shared power to vote or to direct the vote the Securities.

 

 

 

 

Dated:  

 

  , 2014

 

Print Name of Investor

 

Signature of Investor  

 

Print Name of Joint Investor  

 

Signature of Joint Investor



--------------------------------------------------------------------------------

Exhibit B

AMENDMENT TO RIGHTS AGREEMENT



--------------------------------------------------------------------------------

FIRST AMENDMENT TO RIGHTS AGREEMENT

This FIRST AMENDMENT TO RIGHTS AGREEMENT (the “Amendment”) is dated as of
February 18, 2014 and amends that certain Rights Agreement, dated as of
December 19, 2005 (the “Rights Agreement”), by and between dELiA*s, Inc., a
Delaware corporation (the “Company”), and American Stock Transfer & Trust
Company LLC, a New York limited liability trust company (the “Rights Agent”).
Capitalized terms used but not otherwise defined in this Amendment have the
respective meanings set forth in the Rights Agreement.

RECITALS:

WHEREAS, the board of directors of the Company determined it is in the best
interests of the Company and its stockholders to amend the Rights Agreement on
the terms set forth herein;

WHEREAS, in accordance with Section 27 of the Rights Agreement and subject to
certain provisions of that section, for so long as the Rights are then
redeemable, the Company may in its sole and absolute discretion, and the Rights
Agent shall if the Company so directs, supplement or amend any provision of the
Rights Agreement in any respect without the approval of any holders of the
Rights;

WHEREAS, the Rights Agent is hereby directed to join in the amendment to the
Rights Agreement as set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereby agree as follows:

1. Amendment of the Rights Agreement.

 

  (a) Section 1 of the Rights Agreement is hereby amended as follows:

(i) The definition of “Acquiring Person” is hereby amended and restated to read
as follows:

“(a) “Acquiring Person” shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall become the Beneficial Owner of
fifteen percent (15%) or more (or more than 30% with respect to an Excluded
Shareholder or 19.99% with respect to a Valinor Shareholder or a Flatbush
Shareholder) of the shares of Common Stock then outstanding, but shall not
include the Company, any Subsidiary of the Company, any employee benefit plan of
the Company or of any Subsidiary of the Company, or any Person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan; provided, however, that (i) if the Board of Directors of the
Company determines in good faith that a Person who would otherwise be an
“Acquiring Person” inadvertently became the Beneficial Owner of a number of
shares



--------------------------------------------------------------------------------

of Common Stock such that the Person would otherwise qualify as an “Acquiring
Person” (including, without limitation, because (A) such Person was unaware that
it beneficially owned a percentage of Common Stock that would otherwise cause
such Person to be an “Acquiring Person” or (B) such Person was aware of the
extent of its Beneficial Ownership of Common Stock but had no actual knowledge
of the consequences of such Beneficial Ownership under this Agreement), without
any intention of changing or influencing control of the Company, then the Board
may determine that such Person shall not be deemed to be or to have become an
“Acquiring Person” for any purposes of this Agreement unless and until such
Person shall have failed to divest itself, as soon as practicable (as
determined, in good faith, by the Board of Directors of the Company), of
Beneficial Ownership of a sufficient number of shares of Common Stock so that
such Person would no longer otherwise qualify as an “Acquiring Person”; (ii) if,
as of the date of the first public announcement of the adoption of this
Agreement, any Person is the Beneficial Owner of fifteen percent (15%) or more
of the shares of Common Stock outstanding, such Person shall not be deemed to be
or to become an “Acquiring Person” unless and until such time as such Person
shall, after the first public announcement of the adoption of this Agreement,
become the Beneficial Owner of an additional 1% or more of the shares of Common
Stock outstanding (other than pursuant to a dividend or distribution paid or
made by the Company on the outstanding Common Stock or pursuant to a split or
subdivision of the outstanding Common Stock), unless, upon becoming the
Beneficial Owner of such additional shares of Common Stock, such Person is not
then the Beneficial Owner of fifteen percent (15%) or more (or more than 30%
with respect to an Excluded Shareholder or 19.99% with respect to a Valinor
Shareholder or a Flatbush Shareholder) of the shares of Common Stock then
outstanding; and (iii) no Person shall become an “Acquiring Person” as a result
of an acquisition of shares of Common Stock by the Company which, by reducing
the number of shares outstanding, increases the proportionate number of shares
of Common Stock beneficially owned by such Person to fifteen percent (15%) or
more (or more than 30% with respect to an Excluded Shareholder or 19.99% with
respect to a Valinor Shareholder) of the shares of Common Stock then
outstanding; provided, however, that if a Person shall become the Beneficial
Owner of fifteen percent (15%) or more (or more than 30% with respect to an
Excluded Shareholder or 19.99% with respect to a Valinor Shareholder or a
Flatbush Shareholder) of the shares of Common Stock then outstanding by reason
of such share acquisitions by the Company and shall thereafter become the
Beneficial Owner of an additional 1% or more of the shares of Common Stock
outstanding (other than pursuant to a dividend or distribution paid or made by
the Company on the outstanding Common Stock or pursuant to a split or
subdivision of the outstanding Common Stock), then such Person shall be deemed
to be an “Acquiring Person” unless upon becoming the Beneficial Owner of such
additional shares of Common Stock such Person does not beneficially own fifteen
percent (15%) or more (or more than 30% with respect to a Excluded Shareholder
or 19.99% with respect to a Valinor Shareholder or a Flatbush Shareholder) of
the shares of Common Stock then outstanding. For all purposes of this Agreement,
any calculation of the number of shares of Common Stock outstanding at any
particular time, including for purposes of determining the particular percentage
of such outstanding shares of Common Stock of which any Person is the Beneficial
Owner, shall be made in accordance with the last sentence of Rule 13d-3(d)(1)(i)
of the General Rules and Regulations under the Exchange Act (as such term is
hereinafter defined).”

 

2



--------------------------------------------------------------------------------

(ii) Two new defined terms are hereby added at the end of Section 1 of the
Rights Agreement as follows:

“(rr) “Flatbush Shareholders” shall mean, collectively, Flatbush Watermill, LLC
and its Affiliates and Associates.

(ss) “Valinor Shareholders” shall mean, collectively, Valinor Management, LLC
and its Affiliates and Associates.”

(iii) Subparagraph (iii) of Section 1(e) of the Rights Agreement is hereby
amended to add the following before the period at the end of that Section:

“; and provided, further, that the voting agreement of the Flatbush Shareholders
and the Valinor Shareholders contained in Section 4.11(a) of that certain
Securities Purchase Agreement entered into by and among the Company and the
investors listed on the signature pages thereof shall not be considered to be an
agreement for the purpose of purpose of acquiring, holding, voting or disposing
of securities of the Company for purposes of this subparagraph (iii)”.

2. Outside Date for Closing of Transactions under Securities Purchase Agreement.
If the sale by the Company of its securities to, and the purchase of securities
from the Company by, the Valinor Shareholders pursuant to that certain
Securities Purchase Agreement proposed to be entered into by and among the
Company and the investors listed on the signature pages thereof shall not have
been consummated by February 28, 2014, then this Amendment shall be of no
further force and effect, and the Rights Agreement shall remain exactly the same
as it existed immediately prior to execution of this Amendment. The Company
shall notify the Rights Agent promptly if such sale and purchase of securities
shall not have been so consummated.

3. No Other Amendment; Effect of Amendment. Except as and to the extent
expressly modified by this Amendment, the Rights Agreement and the exhibits
thereto shall remain in full force and effect in all respects without any
modification. By executing this Amendment below, the Company certifies that this
Amendment has been executed and delivered in compliance with the terms of
Section 27 of the Rights Agreement. In the event of a conflict or inconsistency
between this Amendment and the Rights Agreement and the exhibits thereto, the
provisions of this Amendment shall govern.

4. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. A signature to this Amendment transmitted electronically shall
have the same authority, effect and enforceability as an original signature.

5. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

3



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts made
and to be performed entirely within such State.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

dELiA*s, INC. By:  

/s/ David J. Dick

Name:  

David J. Dick

Title:  

Chief Financial Officer and Treasurer

AMERICAN STOCK TRANSFER & TRUST COMPANY LLC, as Rights Agent By:  

/s/ Paula Caroppoli

Name:  

Paula Caroppoli

Title:  

Senior Vice President

 

5



--------------------------------------------------------------------------------

Exhibit C

OPINION OF COMPANY COUNSEL



--------------------------------------------------------------------------------

Exhibit D

PLAN OF DISTRIBUTION

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.



--------------------------------------------------------------------------------

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

-2-



--------------------------------------------------------------------------------

Exhibit E

COMPANY TRANSFER AGENT INSTRUCTIONS

[TRANSFER AGENT]

[                    ]

[                    ]

Attention: [                    ] Representative

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
February 18, 2014 (the “Agreement”), by and among dELiA*s, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing shares of Series B Convertible Preferred Stock (the
“Preferred Shares”) which are convertible into shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company (“Conversion Shares”), and
notes which are convertible into Preferred Shares.

In connection with the consummation of the transactions contemplated by the
Agreement, this letter shall serve as our irrevocable authorization and
direction to you:

(i) to issue (provided that you are the transfer agent of the Company at such
time) upon further written direction of the Company to be provided after the
Company obtains the approval of its stockholders to issue the Conversion Shares,
an aggregate of 55,125,000 shares of our Common Stock in the names and
denominations set forth on Annex I attached hereto. The certificates should bear
the legend set forth on Annex II attached hereto and “stop transfer”
instructions should be placed against their subsequent transfer. Kindly deliver
the certificates to the respective delivery addresses set forth on Annex I via
hand delivery or overnight courier. We confirm that these shares will be validly
issued, fully paid and non-assessable upon issuance; and

(ii) to issue (provided that you are the transfer agent of the Company at such
time) certificates for the Conversion Shares upon transfer or resale of the
Conversion Shares and receipt by you of certificate(s) for the Conversion Shares
so transferred or sold (duly endorsed or accompanied by stock powers duly
endorsed, in each case with signatures guaranteed and otherwise in form eligible
for transfer).

You acknowledge and agree that so long as you have previously received written
confirmation from the Company’s legal counsel that the Conversion Shares are
eligible for sale in conformity with Rule 144(c)(i) under the Securities Act of
1933, as amended, then, unless otherwise required by law, within three
(3) business days of your receipt of certificates representing the Conversion
Shares, you shall issue the certificates representing the Conversion Shares to
the Holders or their transferees, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Conversion Shares thereby and should
not be subject to any stop-transfer restriction.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares has been
declared effective by the SEC under the Securities Act is attached hereto as
Annex III.



--------------------------------------------------------------------------------

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact our counsel, William D. Freedman, Esq.,
at (212) 704-6000.

 

Very truly yours, dELiA*s, Inc. By:  

 

  Name:   Title:

 

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this      day of February, 2014

[TRANSFER AGENT] By:  

 

  Name:  

 

  Title:  

 

Enclosures

 

-2-



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE OF INVESTORS

 

-3-



--------------------------------------------------------------------------------

ANNEX II

LEGEND

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

-4-



--------------------------------------------------------------------------------

ANNEX III

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

[TRANSFER AGENT]

[                    ]

[                    ]

Attention: [                    ] Representative

 

  Re: dELiA*s, Inc.

Ladies and Gentlemen:

We are counsel to dELiA*s, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement, dated as of February 18, 2014 (the “Securities Purchase Agreement”),
entered into by and among the Company and the buyers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers shares of Series B Convertible Preferred Stock (the “Preferred
Shares”) which are convertible into shares of common stock, par value $0.001 per
share (“Common Stock”), of the Company (the “Conversion Shares”) and notes which
are convertible into Preferred Shares. Pursuant to the Securities Purchase
Agreement, the Company agreed to register the resale of the Conversion Shares
(collectively, the “Registrable Securities”) under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Securities Purchase Agreement, on [Month]     ], 20[    ], the Company
filed a Registration Statement on Form S-3 (File No. 333-[            ] ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling shareholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [            ]
[a.m.][p.m.] on [            ], 20[    ], and we have no Knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

 

-5-



--------------------------------------------------------------------------------

Schedule 3.1(a)

 

1. Alloy Merchandise, LLC – 100% owned by dELiA*s, Inc.

 

2. dELiA*s Assets Corp. – 100% owned by dELiA*s, Inc.

 

3. DACCS, Inc. – 100% owned by dELiA*s, Inc.

 

4. dELiA*s Group Inc. – 100% owned by dELiA*s, Inc.

 

5. dELiA*s Brand LLC – 100% owned by dELiA*s, Inc.

 

6. dELiA*s Operating Company – 100% owned by dELiA*s, Inc.

 

7. AMG Direct, LLC – 100% owned by dELiA*s, Inc.

 

8. dELiA*s Distribution Company, Inc. – 100% owned by dELiA*s, Inc.

 

9. dELiA*s Retail Company – 100% owned by dELiA*s, Inc.



--------------------------------------------------------------------------------

Schedule 3.1(g)

1. Preferred Stock: $.001 par value, 25,000,000 shares authorized, none issued.

2. Common Stock, $.001 par value, 100,000,000 shares authorized, 69,415,415
shares issued and outstanding.

3. 3,336,913 shares of common stock, $0.001 par value, are issuable pursuant to
options granted under the Company’s 2005 Stock Incentive Plan.

4. 215,343 shares of common stock, $0.001 par value, are issuable pursuant to
the exercise of warrants issued by the Company.

 

-2-



--------------------------------------------------------------------------------

Schedule 3.1(i)

None

 

-3-



--------------------------------------------------------------------------------

Schedule 3.1(n)

On January 31, 2014, the Company received a letter from the Nasdaq Stock market
indicating that the Listing Rules of the Nasdaq Stock market required that
listed securities maintain a minimum bid price of $1 per shares and based on the
closing bid price for the last 30 consecutive business dates, the Company no
longer met this requirement.

 

-4-



--------------------------------------------------------------------------------

Schedule 3.1(o)

3. At any time following July 31, 2015, officers and directors who purchased
common stock and convertible notes in a private placement transaction that was
completed on July 31, 2013 and who hold 50% of the shares of common stock of the
Company issued in the private placement and upon conversion of the convertible
notes may demand for registration under the Securities Act of an underwritten
offering of all or part of their shares.

2. The Company has granted piggy-back registration rights to the investors who
purchased common stock and convertible notes in a private placement transaction
that was completed on July 31, 2013.

 

-5-



--------------------------------------------------------------------------------

Schedule 3.1(z)

None

 

-6-